No.    13011

          I N THE SUPREME COURT O THE STATE O MONTANA
                                 F           F

                                      1978



THE STATE O MONTANA,
           F

                   P l a i n t i f f and Respondent,



DUNCAN PEDER McKENZIE, J R . ,

                   Defendant and A p p e l l a n t .



Appeal from:      D i s t r i c t Court o f t h e Eighth J u d i c i a l D i s t r i c t ,
                  Honorable R. J . Nelson, Judge p r e s i d i n g .

Counsel o f Record:

    For Appellant:

               Barney Reagan a r g u e d , Cut Bank, Montana

    F o r Respondent:

               Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , a r g u e d ,
                H e l e n a , Montana
               Michael McCarter, A s s i s t a n t A t t o r n e y G e n e r a l ,
                a r g u e d , H e l e n a , Montana
               Douglas Anderson, County A t t o r n e y , a r g u e d ,
                Conrad, Montana



                                          Submitted:         March 1 3 , 1978

                                             Decided :       jUN     1   !$re
Mr.  Chief J u s t i c e Frank I . Haswell d e l i v e r e d t h e o p i n i o n
of t h e C o u r t .



        Defendant Duncan Peder McKenzie, J r . , was c o n v i c t e d of

t h e c r i m e s o f d e l i b e r a t e homicide and a g g r a v a t e d k i d n a p p i n g

by j u r y v e r d i c t i n t h e D i s t r i c t C o u r t of Cascade County and

t h e r e a f t e r was s e n t e n c e d t o d e a t h .     The c o n v i c t i o n and

s e n t e n c e were a f f i r m e d on a p p e a l by t h i s C o u r t .        S t a t e v.

McKenzie,        (1976),               Mont.             ,   557 P.2d 1023, 33 St.Rep.

1043.

        Thereafter        ,   t h e United S t a t e s Supreme C o u r t g r a n t e d

c e r t i o r a r i , v a c a t e d t h i s C o u r t ' s judgment and remanded t h e

c a u s e t o u s f o r f u r t h e r c o n s i d e r a t i o n i n l i g h t of P a t t e r s o n

v . New York,         ( 1 9 7 7 ) , 432 U . S .    197, 97 S. Ct. 2319, 53 L. Ed. 2d
281.     T h i s o p i n i o n c o n s t i t u t e s t h e judgment of t h i s C o u r t

f o l l o w i n g remand.

        The v i c t i m i n t h i s c a s e was Lana Harding, a 23 y e a r o l d

r u r a l s c h o o l t e a c h e r i n Pondera County, Montana.                   On Tuesday

morning, J a n u a r y 2 2 , 1974, s h e f a i l e d t o a p p e a r a t s c h o o l .

A t t h e P i o n e e r School t e a c h e r a g e where s h e l i v e d ,         t h e bed

was found i n a d i s h e v e l l e d c o n d i t i o n .          The s h e r i f f of Pondera

County was c a l l e d and o f f i c e r s w e r e d i s p a t c h e d t o t h e s c h o o l ,

a r r i v i n g t h e r e mid-morning.

        I n v e s t i g a t i o n t h a t day r e v e a l e d :   (1) A r e d t e n n i s s h o e

b e l o n g i n g t o Lana Barding j u s t o u t s i d e t h e s c h o o l ;         (2) a

d r a g t r a i l from the t e a c h e r a g e t o a nearby r o a d ;             ( 3 ) blood

n e a r t h e end of t h e d r a g t r a i l ( l a t e r i d e n t i f i e d a s L a n a ' s

t y p e and Rh f a c t o r ) ; and ( 4 ) a w r i s t w a t c h b e l o n g i n g t o Lana

i n t h e same a r e a a s t h e b l o o d .           Lana Harding was l a s t s e e n

i n Conrad, Montana, some 1 3 m i l e s from t h e t e a c h e r a g e , on

Monday, J a n u a r y 21, a t a b o u t 5:00 p.m.
        D e f e n d a n t had r e c e n t l y moved i n t o t h e community and was

working f o r t h e K         & K   W h o l e s a l e Seed Co. l o c a t e d a p p r o x i -

m a t e l y t h r e e m i l e s from t h e P i o n e e r S c h o o l t e a c h e r a g e .     A

day o r s o b e f o r e J a n u a r y 21, h e made a r r a n g e m e n t s t o buy a

1948 b l a c k Dodge p i c k u p , r e c o g n i z a b l e t o most i n h a b i t a n t s o f

t h e a r e a b e c a u s e i t had b e l o n g e d t o o n e l o c a l owner f o r a

l o n g p e r i o d o f t i m e . On J a n u a r y 21, d e f e n d a n t had worked on

t h e p i c k u p a f t e r work. H e was s e e n l e a v i n g K          & K    Wholesale

Seed Co. a t a p 2 r o x i m a t e l y 6:45 p.m.,             h e a d i n g toward h i s

p l a c e o f r e s i d e n c e ( n o t f a r from t h e t e a c h e r a g e ) i n t h e

black pickup.            The p i c k u p was s e e n a b o u t 7:00 p.m.             about a

m i l e from t h e t e a c h e r a g e .

        A p p r o x i m a t e l y a n hour l a t e r , a r o u n d 8:00 p.m.,          defendant

knocked o n t h e d o o r o f t h e P e a r s o n f a r m r e s i d e n c e , l o c a t e d

a c r o s s t h e r o a d from t h e t e a c h e r a g e .     H e asked f o r a s s i s t a n c e

i n s t a r t i n g h i s pickup.          I t was l a t e r d e t e r m i n e d t h e p i c k u p

was p a r k e d i n t h e r o a d a t a p o i n t where t h e d r a g t r a i l ended

and where t h e b l o o d and w a t c h w e r e found t h e f o l l o w i n g d a y .

A t t h e Pearson r e s i d e n c e defendant asked d i r e c t i o n s t o h i s

own r e s i d e n c e and c a l l e d h i s w i f e t o s a y h e was coming home.

Don P e a r s o n p u l l e d t h e p i c k u p , g o t i t s t a r t e d , and n o t e d

d e f e n d a n t d i d n o t d r i v e on toward h i s p l a c e o f r e s i d e n c e .

S h o r t l y t h e r e a f t e r , t h e p i c k u p was s e e n b e i n g d r i v e n toward

t h e d r i l l s i t e where L a n a ' s body was f o u n d t h e f o l l o w i n g

day.
        H e r body was f o u n d c l o t h e d o n l y i n a s h i r t , s w e a t e r and

b r a . I t was d r a p e d o v e r t h e t o n g u e o f a g r a i n d r i l l .            She

had b e e n s e v e r e l y b e a t e n a b o u t t h e head and body.               The

f o r e n s i c p a t h o l o g i s t who examined t h e body t e s t i f i e d t h e
d e a t h blow had been d e l i v e r e d t o t h e head and l a i d open t h e

right side.          A r o p e was t i e d a r o u n d h e r neck;           t h e r e was
e v i d e n c e s h e had been s t r a n g l e d ; however, p r e s s u r e had been

r e l e a s e d s o s h e d i d n o t d i e of s t r a n g u l a t i o n .     A c o i l of

w i r e was e n t a n g l e d i n h e r h a i r , l a t e r shown t o have come

from a r o l l of w i r e found i n t h e back of d e f e n d a n t ' s p i c k u p .

        During t h e s e a r c h f o r t h e body and t h e i n v e s t i g a t i o n o f

t h e homicide, t h r e e a d d i t i o n a l i t e m s were found:                  (1) A p a i r

of g l o v e s , worn by d e f e n d a n t a t work, were found i n a f i e l d

n o t f a r from where t h e body was d i s c o v e r e d w i t h human blood
on them;       (2) o v e r s h o e s w i t h L a n a ' s t y p e blood and b r a i n

t i s s u e on them were found a b o u t a q u a r t e r o f a m i l e away,

and i m p r e s s i o n s from t h e         s o l e s matched t h e h e e l s of b o o t s

l a t e r t a k e n from d e f e n d a n t ' s home; and ( 3 ) L a n a ' s p u r s e was

found n e a r t h e p l a c e where t h e o v e r s h o e s were r e c o v e r e d .

        A s a r e s u l t o f t h e i n v e s t i g a t i o n by t h e s h e r i f f and h i s

d e p u t i e s , t h e c o u n t y a t t o r n e y , on Tuesday a f t e r n o o n , J a n u a r y

22, f i l e d a c o m p l a i n t c h a r g i n g d e f e n d a n t w i t h a s s a u l t b e f o r e

t h e j u s t i c e of t h e p e a c e .     The c o u n t y a t t o r n e y a l s o o b t a i n e d

a w a r r a n t f o r t h e a r r e s t of d e f e n d a n t and a s e a r c h w a r r a n t .
        Defendant was t h e r e a f t e r a r r e s t e d a t h i s home.                The

b l a c k Dodge p i c k u p was s e i z e d and impounded.                   Human b l o o d

was found i n t h e bed of t h e pickup and on t h e s p r i n g s ; t h e
back end of t h e p i c k u p had been r e c e n t l y s p r a y e d w i t h b l a c k

p a i n t ; t h e s p r a y p a i n t was l a t e r i d e n t i f i e d by F B I e x p e r t s

a s i d e n t i c a l t o a p a i n t brand named "Weekend" which was n o t

a v a i l a b l e i n t h e Conrad, Pondera County, a r e a .                   A c a n of t h e

b l a c k s p r a y p a i n t w a s found i n t h e c a b of t h e p i c k u p , and

a n o t h e r was l a t e r found a t d e f e n d a n t ' s home.
        The f o l l o w i n g i t e m s w e r e found i n t h e back of t h e

pickup:        (1) A c o i l of w i r e , l a t e r i d e n t i f i e d a s having been

t h e s o u r c e of t h e w i r e found i n t h e v i c t i m ' s h a i r ;          ( 2 ) an

e x h a u s t m a n i f o l d t h a t had been p a i n t e d b l a c k ; and ( 3 ) human
blood of t h e same t y p e and Rh f a c t o r a s L a n a ' s and b r a i n and

c o r t i c a l t i s s u e were found on t h e m a n i f o l d .          Dr.   John P f a f f ,

who examined t h e v i c t i m ' s body and t h e m a n i f o l d , t e s t i f i e d

t h a t t h e m a n i f o l d c o u l d have i n f l i c t e d t h e f a t a l blow.

        A t t h e d r i l l s i t e where t h e body was l o c a t e d , a p i e c e

of b r a s s from a w a t e r pump was found.                    The p r i o r owner of
t h e Dodge pickup t e s t i f i e d t h i s p i e c e of b r a s s w a s i n t h e

back of t h e p i c k u p when d e f e n d a n t t o o k p o s s e s s i o n o f t h e

p i c k u p on J a n u a r y 19.

        S e v e r a l co-workers a t t h e K           &   K Wholesale Seed Co.

t e s t i f i e d a t t r i a l t h a t d e f e n d a n t had s a i d on J a n u a r y 21

t h a t he b r o k e i n e v e r y new v e h i c l e by engaging i n s e x u a l

i n t e r c o u r s e i n e a c h newly a c q u i r e d v e h i c l e .   Several days

b e f o r e d e f e n d a n t had remarked t h a t he had had i n t e r c o u r s e

with country school t e a c h e r s ; t h a t they w e r e naive, he could

t e a c h them, and t h e y were e a s y t o g e t .
        Defendant a p p e a l e d from t h e judgment of c o n v i c t i o n and

s e n t e n c e imposed.       W e affirmed.          S t a t e v . McKenzie, s u p r a .

The United S t a t e s Supreme C o u r t , on c e r t i o r a r i , v a c a t e d t h i s

C o u r t ' s judgment and remanded t h e c a u s e t o u s f o r f u r t h e r

c o n s i d e r a t i o n i n t h e l i g h t o f P a t t e r s o n v . N e w York, s u p r a .

        W have r e c o n s i d e r e d t h e e n t i r e c a s e , n o t o n l y i n t h e
         e

l i g h t of P a t t e r s o n , b u t a l s o on a l l i s s u e s r a i s e d i n t h e

o r i g i n a l appeal t o t h i s Court.            This opinion c o n s t i t u t e s

t h i s C o u r t ' s judgment i n t h e e n t i r e c a s e f o l l o w i n g remand.
        I n t h e i n t e r e s t of a n o r d e r l y p r e s e n t a t i o n of t h e s p e c i -
f i c a t i o n s of e r r o r r a i s e d by d e f e n d a n t , w e r e o r g a n i z e and
p r e s e n t them i n s o f a r a s p o s s i b l e i n c h r o n o l o g i c a l sequence.
~ l t h o u g ht h e r e i s some o v e r l a p , t h e i s s u e s on a p p e a l g e n e r a l l y

f a l l i n t o four categories:               (1) Those r e l a t i n g t o p r e t r i a l

proceedings;          ( 2 ) those involving t h e t r i a l i t s e l f ;            (3)
i s s u e s involving p o s t - t r i a l proceedings, including b u t n o t

l i m i t e d t o , i m p o s i t i o n of t h e d e a t h s e n t e n c e ; and ( 4 ) i s s u e s

f o r r e c o n s i d e r a t i o n a s remanded from t h e United S t a t e s

Supreme C o u r t       .
         D e f e n d a n t ' s s p e c i f i c a t i o n s of e r r o r on a p p e a l a r e :

         1.     The i s s u a n c e and e x e c u t i o n of t h e a r r e s t and s e a r c h

w a r r a n t s w i t h o u t p r o b a b l e c a u s e , i n c l u d i n g a l l c l a i m s of

e r r o r flowing therefrom.

         2.     Errors relating t o the D i s t r i c t Court's refusal t o

p e r ~ n i td e f e n d a n t t o change h i s p l e a and e n f o r c e a p l e a

bargain.

         3.     D e n i a l of d e f e n d a n t ' s m o t i o n s f o r s u b s t i t u t i o n of

t h e t r i a l judge.

        4.      P e r m i t t i n g t h e f i l i n g of amended I n f o r m a t i o n s

a g a i n s t t h e d e f e n d a n t and m a t t e r s r e l a t i n g t h e r e t o .

         5.     D e n i a l of a speedy t r i a l t o d e f e n d a n t .

         6.     D e n i a l of d e f e n d a n t ' s motions f o r a p r o t e c t i v e

o r d e r and t h e c o n s t i t u t i o n a l i t y of Montana s t a t u t e s r e l a t i n g

thereto.

        7.      Denying d e f e n d a n t t h e r i g h t t o v o i r d i r e t h e j u r y

on l e g a l c o n c e p t s r e l a t i n g t o d e f e n d a n t ' s m e n t a l s t a t e .

        8.     P e r m i t t i n g t h e S t a t e t o e n d o r s e 58 a d d i t i o n a l

w i t n e s s e s on t h e amended I n f o r m a t i o n on t h e f i r s t day of

trial.

         9.     F a i l u r e of t h e S t a t e t o t i m e l y f u r n i s h d e f e n d a n t

w i t h s t a t e m e n t s of i t s w i t n e s s e s .
        10.      Improperly a d m i t t i n g i n e v i d e n c e numerous S t a t e ' s

e x h i b i t s and denying a d m i s s i o n i n e v i d e n c e c e r t a i n proposed

e x h i b i t s of d e f e n d a n t ' s .

         11.      Improperly i n s t r u c t i n g t h e j u r y .

         12.      Improper j u r y v e r d i c t forms.
         13.     P e r m i t t i n g a u d i e n c e r e c o r d i n g of t h e S t a t e ' s

c l o s i n g argument t o t h e j u r y .

         14.     Undue i n t e r f e r e n c e and p a r t i s a n a t t i t u d e by t h e

t r i a l c o u r t p r e v e n t i n g a n o r d e r l y and p r o p e r p r e s e n t a t i o n of

the case.

         15.     I n s u f f i c i e n c y of t h e e v i d e n c e t o s u p p o r t t h e

verdict.

         16.     D e n i a l of d e f e n d a n t ' s motion f o r a new t r i a l .

         17.     Errors i n t h e c o u r t ' s "findings, conclusions,

s e n t e n c e and o r d e r " r e s u l t i n g i n t h e i m p o s i t i o n of t h e d e a t h

sentence.

         18.    On remand from t h e United S t a t e s Supreme C o u r t ,

t h e i s s u e i s whether t h e t r i a l c o u r t ' s i n s t r u c t i o n s i m p r o p e r l y

s h i f t e d t h e burden of proof of d e f e n d a n t ' s s t a t e of mind, a n

e s s e n t i a l e l e m e n t of t h e c r i m e s c h a r g e d , t o d e f e n d a n t i n

v i o l a t i o n of due p r o c e s s under t h e f e d e r a l and s t a t e c o n s t i -

tutions.

         I n c o n n e c t i o n w i t h t h e f i r s t i s s u e above, d e f e n d a n t

contends:         The a r r e s t and s e a r c h w a r r a n t s were n o t i s s u e d

upon p r o b a b l e c a u s e i n v i o l a t i o n of U n i t e d S t a t e s and Montana

c o n s t i t u t i o n a l requirements; t h e f a c t s supporting probable

c a u s e were n o t made under o a t h o r a f f i r m a t i o n and reduced t o

w r i t i n g i n v i o l a t i o n of Montana c o n s t i t u t i o n a l r e q u i r e m e n t s ;

t h e s e a r c h w a r r a n t was e i t h e r i s s u e d a s o r c o n v e r t e d i n t o a

prohibited general search warrant; s e c t i o n 95-1806(f),

R.C.M.      1 9 4 7 , i s u n c o n s t i t u t i o n a l under t h e United S t a t e s and

Montana C o n s t i t u t i o n s ; by r e a s o n t h e r e o f S t a t e ' s e x h i b i t s

1 7 , 1 8 , 20, 2 1 , 22, 2 6 , 27, 31, 32, 33, 34, 35, 39 t h r o u g h

52, 83 t h r o u g h 1 0 0 , and s u b l e t t e r e d e x h i b i t s b e a r i n g any of

t h e s e numbers a r e i n a d m i s s i b l e a s t h e p r o d u c t s of a n u n l a w f u l

s e a r c h and s e i z u r e ; and d e f e n d a n t ' s motions t o s u p p r e s s and

o b j e c t i o n s t o t h e s e e x h i b i t s s h o u l d have been g r a n t e d .
         W e d i s a g r e e w i t h d e f e n d a n t ' s c o n t e n t i o n t h e r e was no

probable cause f o r t h e a r r e s t o r search warrant.                         This Court

i n S t a t e e x r e l . G a r r i s v . Wilson,          ( 1 9 7 3 ) , 162 Mont. 256,

511 P.2d 1 5 , c o n s i d e r e d f e d e r a l c a s e law and t h e l o n g s t a n d i n g

r u l e i n t h i s j u r i s d i c t i o n on p r o b a b l e c a u s e f o r a r r e s t and

search warrants noting:

        "'We r e a c h t h i s d e c i s i o n by a - -p l i c a t i o n of t h e
                                                -   p
        following standards:               only a p r o b a b i l i t y - of
        c r i m i n a l c o n d u c t - - e shown.'"
                                      need b

F a r more was shown h e r e .             See:      S t a t e v. Troglia,          (1971),

157 Mont. 22, 482 P.2d 143; S p i n e l l i v . U n i t e d S t a t e s ,

( 1 9 6 9 ) , 393 U.S. 410, 89 S . C t .   584, 21 L. Ed. 2d 637.

        Defendant a r g u e s t h e s e a r c h w a r r a n t s must f a l l on t h e

b a s i s o f f a i l u r e o n t h e p a r t of t h e c o u n t y a t t o r n e y t o swear

o r a f f i r m and r e d u c e t h e t e s t i m o n y t o w r i t i n g .     H e r e l i e s on

S t a t e e x r e l . Townsend v . D i s t r i c t C o u r t ,        ( 1 9 7 5 ) , 168 Mont.
357, 543 P.2d 193; and P e t i t i o n o f Gray,                    (19701, 1 5 5 Mont.
510, 473 P.2d 532. W e f i n d n e i t h e r c a s e f a c t u a l l y a p p l i c a b l e

here.

        A r t i c l e 11, S e c t i o n 11, 1972 Montana C o n s t i t u t i o n ,

provides :

        " * * * No w a r r a n t t o s e a r c h any p l a c e , o r s e i z e
        any p e r s o n o r t h i n g s h a l l i s s u e * * * w i t h o u t
        p r o b a b l e c a u s e , s u p p o r t e d by o a t h o r a f f i r m a -
        t i o n reduced t o w r i t i n g . "

I n Townsend n o t h i n g was r e d u c e d t o w r i t i n g .          Here, t h e r e i s
a n a f f i d a v i t s i g n e d by t h e c o u n t y a t t o r n e y and made a p a r t

of b o t h w a r r a n t s .     A t a later d a t e , defendant argues t h e

j u s t i c e o f t h e p e a c e f a i l e d t o f o l l o w t h e r i t u a l s of t h e

swearing.         County A t t o r n e y Nelson l a t e r t e s t i f i e d h e a s k e d

t h e j u s t i c e of t h e p e a c e " i f h e was sworn."

        D e f e n d a n t a r g u e s t h e c o u n t y a t t o r n e y made t h e a f f i d a v i t

o n l y on f a c t s o b t a i n e d from J e r r y Hoover, a d e p u t y s h e r i f f

of Pondera County, who had been a t t h e s c e n e of t h e crime a s
p a r t of t h e i n v e s t i g a t i n g team.       This i s n o t a t r u e p i c t u r e

of what t o o k p l a c e b e f o r e J u s t i c e of t h e Peace Wolfe a t t h e

t i m e t h e c o u n t y a t t o r n e y g a v e t h e a f f i d a v i t and o b t a i n e d t h e

warrants.

        On September 30, 1974, a h e a r i n g on t h e d e f e n d a n t ' s

motion t o s u p p r e s s was h e l d b e f o r e Judge R o b e r t J . Nelson.

T e s t i f y i n g were S h e r i f f Hamrnermeister, h i s d e p u t y J e r r y

Hoover, J u s t i c e o f t h e Peace Robert Wolfe and County A t t o r n e y

David H. Nelson.             The arguments of d e f e n d a n t ' s c o u n s e l were

d i r e c t e d t o t h e l a c k of p r o b a b l e c a u s e f o r t h e i s s u a n c e of

t h e warrants.

        A summary of t h e t e s t i m o n y shows J u s t i c e of t h e Peace

Wolfe t e s t i f i e d h e c u s t o m a r i l y s w e a r s a l l w i t n e s s e s though

he d i d n o t r e c a l l s w e a r i n g i n t h e c o u n t y a t t o r n e y , h e con-

s i d e r e d him sworn. Deputy Hoover t e s t i f i e d h e came i n t o town

a b o u t 4:30 p.m.       on J a n u a r y 22, 1974, w i t h d i r e c t i o n s t o go

t o t h e c o u n t y a t t o r n e y ' s o f f i c e ; t h a t he h e l p e d t h e c o u n t y

a t t o r n e y p r e p a r e t h e a f f i d a v i t and he t h e n went b e f o r e

J u s t i c e of t h e Peace Wolfe and g a v e sworn t e s t i m o n y i n

s u p p o r t o f t h e i s s u a n c e of t h e w a r r a n t s . County A t t o r n e y

Nelson t e s t i f i e d h e had been a t t h e s c e n e w i t h t h e s h e r i f f

and h i s d e p u t i e s d u r i n g t h e a f t e r n o o n and j u s t p r i o r t o h i s

coming t o town t o g e t t h e w a r r a n t s i s s u e d .           A t the hearing,

he s a i d i n answer t o a q u e s t i o n a s t o what knowledge h e had

of t h e f a c t s :

       "A.       Well, w i t h o u t l o o k i n g a t t h e a f f i d a v i t
       now--I t h i n k t h e f i r s t p a r a g r a p h o r two i s m        y
       s t a t e m e n t a s t o what I d e t e r m i n e d , t h a t s h e
       w a s m i s s i n g and may have been t h e v i c t i m of
       f o u l p l a y b u t o f what n a t u r e w e d i d n ' t know a t
       t h e p a r t i c u l a r t i m e , and t h a t s h e r e s i d e d a t
       t h e teacherage."

I n a d d i t i o n , t h e c o u n t y a t t o r n e y examined Deputy Hoover

b e f o r e t h e j u s t i c e of t h e p e a c e a s t o f a c t s h e l e a r n e d
during the investigation.                   Here, u n l i k e Gray, t h e r e was, i n

e f f e c t , sworn t e s t i m o n y by t h e c o u n t y a t t o r n e y and d e p u t y

s h e r i f f i n a d d i t i o n t o t h e a f f i d a v i t , and t h e combination

thereof e s t a b l i s h e d probable cause.                The f a c t t h a t d e f e n d a n t

had been parked a t t h e r o a d s i d e n e a r t h e s c h o o l t h e n i g h t

b e f o r e had been e s t a b l i s h e d by t h e P e a r s o n s , who a s s i s t e d

d e f e n d a n t i n g e t t i n g t h e t r u c k moved.       I t was t h e r e t h e

v i c t i m ' s watch was found i n a p o o l of blood by t h e i n v e s t i -

g a t i n g o f f i c e r s b e f o r e g o i n g t o town t o g e t t h e w a r r a n t s .

See:      Lindley v. S t a t e ,        ( 1 9 5 6 ) , Okl.Cr.,      2 9 4 P.2d 851.

        T h i s , i n o u r o p i n i o n i s a s u f f i c i e n t showing of p r o b a b l e

cause t o i s s u e t h e warrants.

        Defendant n e x t a t t a c k s t h e s p e c i f i c i t y of t h e s e a r c h

w a r r a n t , a l l e g i n g t h a t under t h e s e a r c h w a r r a n t i s s u e d , a

blanket seizure resulted.                   Examination of t h e w a r r a n t i n d i -

c a t e s t h a t b o t h t h e house and t h e v e h i c l e were t o be s e a r c h e d .

Though a n e r r o r on t h e v i n t a g e of t h e b l a c k Dodge p i c k u p

(1950 i n s t e a d of 1948) a p p e a r e d , t h a t i s of l i t t l e s i g n i -

ficance.        S t a t e e x r e l . Flournoy v . Wren,              ( 1 9 7 2 ) , 108 ~ r i z .

356, 498 P.2d 4 4 4 .           A l l p a r t i e s knew t h e p i c k u p i n v o l v e d .

A l l t h a t i s needed t o m e e t t h e r e q u i r e m e n t s of s p e c i f i c i t y

i s t h a t t h e o f f i c e r with reasonable e f f o r t , can a s c e r t a i n

t h e a u t o m o b i l e i n t e n d e d t o b e s e a r c h e d , and i t s owner, i f

possible.        Wangrow v . United S t a t e s ,            (8th C i r .     1 9 6 8 ) , 399
F.2d 106.         Defendant c i t e s c a s e a u t h o r i t y t h a t some s e v e n

c r i t e r i a a r e needed f o r i d e n t i f i c a t i o n of a motor v e h i c l e - -

owner, make, model, y e a r , c o l o r , motor number and l i c e n s e

number.       Here, t h e a f f i d a v i t f o r t h e s e a r c h w a r r a n t answers

f i v e of t h e s e v e n l i s t e d c r i t e r i a and i t was s u f f i c i e n t l y

specific.        Wilkerson v . Commonwealth,                   ( 1 9 2 3 ) , 2 0 0 Ky. 399,

255 S.W. 76; H a t l e y v . S t a t e ,   ( 1 9 4 1 ) , 72 0 k l . C r .   69, 113
P.2d 396.
        D e f e n d a n t ' s argument t h a t t h e i t e m s s e i z e d were n o t

covered by t h e l a n g u a g e "any o t h e r c o n t r a b a n d a r t i c l e s 1 ' i s

w i t h o u t m e r i t . The l a n g u a g e used comes w i t h i n t h e r u l e of

S t a t e v . Q u i g g , ( 1 9 7 0 ) , 155 Mont. 1 1 9 , 467 P.2d 692, where

we h e l d t h a t i t e m s o t h e r t h a n t h o s e s p e c i f i c a l l y d e s c r i b e d

i n t h e s e a r c h w a r r a n t may be s e i z e d a s l o n g a s a r e a s o n a b l e

r e l a t i o n s h i p i s d e m o n s t r a t e d between t h e s e a r c h a u t h o r i z e d

i n t h e w a r r a n t and s e i z u r e of t h e i t e m s n o t s p e c i f i c a l l y

described therein.

        Next we c o n s i d e r t h e c o n s t i t u t i o n a l i t y of s e c t i o n 95-

1 8 0 6 ( f ) , R.C.M.     1947, which s t a t e s :

        "The burden of p r o v i n g t h a t t h e s e a r c h and s e i z u r e
        were u n l a w f u l s h a l l be on t h e d e f e n d a n t . "

        W e f i n d no m e r i t i n d e f e n d a n t ' s c o n t e n t i o n t h i s subsec-

tion is unconstitutional.                    W e n o t e d e f e n d a n t c i t e s no

a u t h o r i t y f o r h i s p o s i t i o n and t h e r e f o r e f a i l s t o overcome

t h e presumption of c o n s t i t u t i o n a l i t y .         United S t a t e s v .

Keleher,       ( 1 9 2 4 ) , 55 App.D.C.        1 3 2 , 2 F.2d 934, r e l i e d upon by

defendant, i s not applicable t o t h e f a c t s here.                           W e note

t h a t Montana's s t a t u t e s e c t i o n 95-1806 ( f ) , R.C.M.                1947, i s

p a t t e r n e d a f t e r C h a p t e r 38, 8 1 1 4 - 1 2 ( b ) , I11.Code of C r i m i n a l

P r o c e d u r e , which s t a t e s i n p a r t :

        "* * *       The judge s h a l l r e c e i v e e v i d e n c e on any
        i s s u e of f a c t n e c e s s a r y t o d e t e r m i n e t h e motion
        and t h e burden of p r o v i n g t h a t t h e s e a r c h and
        s e i z u r e were u n l a w f u l s h a l l be on t h e d e f e n d a n t
        * *    *.'I




Here, such a h e a r i n g was h e l d by t h e t r i a l c o u r t , and de-

fendant f a i l e d i n h i s e f f o r t .         P e o p l e v . Normant,        (1975),          25

111.App.3d        536, 323 N.E.2d 553; S t a t e v . T r i t z ,      ( 1 9 7 4 ) , 164
Mont. 344, 522 P.2d 603.

        Defendant n e x t s p e c i f i e s r e v e r s i b l e e r r o r a r i s i n g o u t

of a n a l l e g e d " p l e a b a r g a i n " , a n a l l e g e d b r e a c h t h e r e o f by

t h e S t a t e , a r e f u s a l by t h e D i s t r i c t C o u r t t o s p e c i f i c a l l y
e n f o r c e t h e terms t h e r e o f , and a r e f u s a l by t h e D i s t r i c t

C o u r t t o p e r m i t t h e d e f e n d a n t t o withdraw h i s p r i o r p l e a and
s u b s t i t u t e a p l e a of g u i l t y i n c o n f o r m i t y w i t h t h e a l l e g e d

plea bargain.

        I n s u b s t a n c e t h e d e f e n d a n t c o n t e n d s t h a t a v a l i d and

b i n d i n g agreement was made on December 2 2 , 1974, between t h e

p r o s e c u t o r and d e f e n s e c o u n s e l , s u b j e c t t o a p p r o v a l by t h e

t r i a l judge,      t h a t d e f e n d a n t would p l e a d g u i l t y t o d e l i b e r a t e

homicide and a g g r a v a t e d a s s a u l t and would r e c e i v e s e n t e n c e s

of 50 y e a r s and 2 0 y e a r s r e s p e c t i v e l y t o be s e r v e d concur-

rently.        Defendant c l a i m s t h a t on t h e f o l l o w i n g day c o u n s e l

met w i t h t h e t r i a l judge, who w i t h some r e l u c t a n c e , a g r e e d

t o a l l aspects thereof              (except t h a t he f e l t he could only

g i v e o n e 50 y e a r s e n t e n c e f o r b o t h c r i m e s ) and s e t December

30 a s t h e d a t e f o r change of p l e a and e n t r y of judgment i n

a c c o r d a n c e w i t h t h e agreement.          A s a r e s u l t , according t o

d e f e n d a n t , d e f e n s e c o u n s e l a g r e e d t o e x p l a i n what problems

t h e y f o r e s a w i n t h e p r o s e c u t i o n of t h e S t a t e ' s c a s e and what
t h e d e f e n s e p o s i t i o n would have been had t h e c a s e gone t o

t r i a l , a l l t o c o u n t e r a c t a n t i c i p a t e d p u b l i c r e a c t i o n by t h e

s h e r i f f and t h e f a m i l y of t h e v i c t i m .
        On December 2 8 t h e p r o s e c u t o r a d v i s e d d e f e n s e c o u n s e l
t h e y would n o t perform t h e i r p a r t of t h e p l e a b a r g a i n a g r e e -

ment, a c c o r d i n g t o d e f e n s e c o u n s e l .     On December 30 t h e

D i s t r i c t C o u r t d e n i e d d e f e n d a n t ' s motion t o withdraw h i s
p l e a and r e f u s e d t o e n f o r c e t h e a l l e g e d p l e a b a r g a i n i n g
agreement.
        The S t a t e , on t h e o t h e r hand, d e n i e s t h a t any p l e a b a r -
g a i n i n g agreement was e n t e r e d i n t o on December 2 2 , o r a t any

o t h e r time.       The S t a t e c o n t e n d s t h e i n i t i a t i o n and impetus

f o r t h e p l e a b a r g a i n i n g d i s c u s s i o n s came from t h e d e f e n d a n t ;
t h a t throughout t h e d i s c u s s i o n s t h e S t a t e c o n s i s t e n t l y took

t h e p o s i t i o n t h a t no p l e a b a r g a i n c o u l d be e n t e r e d i n t o

w i t h o u t t h e c o n s e n t of t h e v i c t i m ' s f a m i l y and t h e s h e r i f f ;

and t h a t t h e o n l y r e a s o n t h e S t a t e a g r e e d t o meet w i t h t h e

t r i a l judge and d e f e n s e c o u n s e l on December 2 3 was t h a t t h e

p r o s e c u t i o n was u n a b l e t o t r a v e l some 4 0 0 m i l e s t o see t h e

v i c t i m ' s f a m i l y u n t i l December 2 6 .          Because no c o n s e n t c o u l d

be o b t a i n e d from t h e v i c t i m ' s f a m i l y , no f u r t h e r p l e a b a r -
g a i n i n g d i s c u s s i o n s were h e l d .     The S t a t e a s s e r t s any

g r a t u i t o u s information t h a t defense counsel believed they

had i m p a r t e d t o t h e S t a t e was e i t h e r a l r e a d y known t o t h e

S t a t e o r of no s i g n i f i c a n c e t o t h e p r o s e c u t i o n ' s case.

        T h i s i s s u e t u r n s on t h e e x i s t e n c e of t h e a l l e g e d p l e a
b a r g a i n i n g agreement.         The t r i a l judge a c c e p t e d t h e S t a t e ' s

v e r s i o n of t h e s i t u a t i o n and r e f u s e d t o e n f o r c e t h e a l l e g e d

agreement contended f o r by d e f e n d a n t s .                   W likewise accept
                                                                      e

the S t a t e ' s version.            W e h o l d t h a t where, a s h e r e , t h e

e x i s t e n c e of any p l e a b a r g a i n i n g agreement was d i s p u t e d and

t h e r e i s s u b s t a n t i a l e v i d e n c e t h a t none was made, t h e r e i s

n o t h i n g t o e n f o r c e and t h e t r i a l c o u r t ' s a c t i o n s i n t h i s

r e g a r d were c o r r e c t .
        A s w e understand it, t h e r e i s n e i t h e r contention nor

proof of bad f a i t h by t h e S t a t e i n i t s d i s c u s s i o n s w i t h

d e f e n s e c o u n s e l on a p l e a b a r g a i n o r i n i t s e f f o r t t o s e c u r e

t h e a p p r o v a l of t h e s h e r i f f o r t h e v i c t i m ' s p a r e n t s .          Under

t h e s e c i r c u m s t a n c e s any s t a t e m e n t s of d e f e n s e c o u n s e l con-
c e r n i n g weaknesses i n t h e S t a t e ' s c a s e o r d e f e n s e p o s i t i o n s
i n c o n n e c t i o n t h e r e w i t h w e r e g r a t u i t o u s and p r e m a t u r e .     In
any e v e n t , a t r i a l i s n o t a s p o r t i n g c o n t e s t i n which t h e
v e r d i c t t u r n s on n o n d i s c l o s u r e of s u c h m a t t e r s .      Discovery

p r o c e d u r e s a r e d e s i g n e d and o p e r a t e d t o remove t h i s e l e m e n t
and had been extensively and exhaustively utilized at the
time in question.
        Santobello v. New York, (1971), 404 U.S. 257, 92 S. Ct.
495, 30 L. Ed. 2d 427, does not aid the defendant here as that
case is clearly distinguishable on the facts and on the law.
        Defendant's next specification of error concerns the
denial of his motions for substitution of the trial judge.
He argues that he attempted to disqualify the trial judge
for cause by motion and hearing on September 30, 1974, on
the basis that the trial judge was a member of the Criminal
Law Revision Commission that drafted Montana's present
Criminal Code and submitted it to the legislature for enact-
ment.    He argues that he again attempted to disqualify the
trial judge for cause on December 30, 1974, first, because
the trial judge had acquired information during the plea
bargaining process making it impossible for him to sit in an
impartial manner, and second, because he was attempting to
force his own "Preliminary Instructions to the Jury" over
both prosecution and defense objections which indicated he
had assumed an adversary stance and taken over prosecution
of the case.
    We hold that the trial judge's membership on the Criminal
Law Revision Commission did not per se constitute grounds
for disqualification for cause.    Canon 4 of the American Bar
Association Canons of Judicial Ethics specifically permits

this:    "A Judge may engage in activities to improve the law,

the legal system, and the administration of justice."     The
draft of the revision of the Criminal Code by the commission
was presented to the legislature for its consideration,
approval, rejection or modification.
        Nor d o we f i n d any ground f o r d i s q u a l i f i c a t i o n of t h e

t r i a l judge f o r c a u s e i n h i s a c q u i s i t i o n of i n f o r m a t i o n

d u r i n g t h e p l e a b a r g a i n i n g p r o c e s s , h i s d r a f t i n g of " P r e -

l i m i n a r y I n s t r u c t i o n s t o t h e J u r y " , o r any f a c t s o r proof

t h a t h e had assumed a n a d v e r s a r y p o s i t i o n a t t r i a l i n t a k i n g

o v e r t h e p r o s e c u t i o n of t h e c a s e .     The r u l e of U n i t e d S t a t e s

v . G r i n n e l l Corp.,      (19661, 384 U.S. 563, 86 S . C t .      1698, 16 L

Ed 2d 778, i s i n a p p l i c a b l e t o e s t a b l i s h b i a s and p r e j u d i c e .

Here, whatever knowledge t h e t r i a l judge o b t a i n e d was d u r i n g

t h e c o u r s e of l e g a l p r o c e e d i n g s i n t h e c a s e and n o t from any

o u t s i d e source.       A s long a s t h e t r i a l judge's             "Preliminary

I n s t r u c t i o n s t o t h e J u r y " a r e a c o r r e c t s t a t e m e n t of t h e

law, i t i s i m m a t e r i a l whether t h e y a r e d r a f t e d by t h e judge

o r g i v e n o v e r t h e o b j e c t i o n s of o n e o r b o t h a d v e r s a r y coun-
sel.      Such i s t h e c a s e h e r e f o r r e a s o n s h e r e a f t e r d i s c u s s e d .

F i n a l l y , w e f i n d t h e record does n o t support defendant's

c o n t e n t i o n t h e t r i a l judge assumed an a d v e r s a r y r o l e and

t o o k o v e r t h e p r o s e c u t i o n of t h e c a s e .

        Defendant a r g u e s a s e r r o r t h e D i s t r i c t C o u r t ' s r u l i n g s

p e r m i t t i n g t h e S t a t e t o f i l e amended I n f o r m a t i o n s a g a i n s t

him.     W need o n l y c o n c e r n o u r s e l v e s w i t h t h e f i l i n g of t h e
          e

t h i r d amended I n f o r m a t i o n a s i t was t h i s I n f o r m a t i o n on

which d e f e n d a n t w a s u l t i m a t e l y t r i e d .    The t h i r d amended
I n f o r m a t i o n conforms t o o u r o p i n i o n and d i r e c t i o n s i n S t a t e

e x r e l . McKenzie v . D i s t r i c t C o u r t ,         ( 1 9 7 4 ) , 165 Mont. 54,
525 P.2d 1 2 1 1 .        Thus, t h e r e i s no e r r o r i n t h e a f f i d a v i t ,
t h e Information, o r t h e D i s t r i c t Court's r u l i n g s i n per-

mitting its filing.
        Defendant complains he w a s d e n i e d a speedy t r i a l ,

emphasizing a l a p s e of 350 d a y s between a r r e s t and t r i a l .

T h i s d e l a y c a n n o t b e c o n s i d e r e d p e r s e a v i o l a t i o n of
d e f e n d a n t ' s r i g h t t o a speedy t r i a l .           However, t h e l e n g t h of

t i m e between d e f e n d a n t ' s a r r e s t and t r i a l d o e s s h i f t t h e

burden of e x p l a i n i n g t h e r e a s o n f o r t h e d e l a y and showing

a b s e n c e of p r e j u d i c e t o d e f e n d a n t upon t h e p r o s e c u t i o n .
F i t z p a t r i c k v. C r i s t ,   ( 1 9 7 4 ) , 165 Mont. 382, 528 P.2d 1322;

S t a t e v. Keller,          (1976),              Mont.             , 553 P.2d 1013, 33

St.Rep.       795.      The S t a t e ' s e x p l a n a t i o n f o r t h e d e l a y was
d e f e n d a n t ' s s e v e r a l appearances i n t h i s Court, t h e d i f f i -

c u l t i e s a r i s i n g from t h e d e f e n d a n t ' s r e f u s a l t o p l e a d , and

t h e d i f f i c u l t i e s which a r o s e b e c a u s e t h i s w a s t h e f i r s t

homicide p r o s e c u t e d under t h e new Montana C r i m i n a l Code and

under t h e new c a p i t a l punishment scheme.                        Much of t h e t i m e

c a n i n f a i r n e s s be c h a r g e d t o n e i t h e r p a r t y , b u t i t i s c l e a r

t h a t it aided both p a r t i e s t o b e t t e r prepare f o r t r i a l , t h i s

b e i n g a complex c i r c u m s t a n t i a l c a s e .          Under t h o s e circum-

s t a n c e s , w e c a n n o t see t h a t d e f e n d a n t w a s d e n i e d h i s r i g h t

t o a speedy t r i a l .          The S t a t e ' s e x p l a n a t i o n of t h e d e l a y i s

s a t i s f a c t o r y and shows t h a t d e f e n d a n t was n o t p r e j u d i c e d by

t h e l e n g t h of t i m e between a r r e s t and t r i a l .

        Defendant c o n t e n d s t h e Montana p r o v i s i o n f o r n o t i c e of

m e n t a l d e f e c t o r d i s e a s e and t h e m e n t a l d e f e c t o r d i s e a s e

p r o v i s i o n s i n t h e Code of C r i m i n a l P r o c e d u r e , s e c t i o n s 95-

501 t h r o u g h 509 and s e c t i o n 9 5 - 1 8 0 3 ( d ) , R.C.M.             1947, a r e

unconstitutional.                To c h a l l e n g e t h e c o n s t i t u t i o n a l i t y of

these s e c t i o n s , defendant sought a p r o t e c t i v e order t o
p r o t e c t h i m s e l f from any w a i v e r of r i g h t s were h e t o g i v e
t h e n o t i c e r e q u i r e d by t h e s e s e c t i o n s .     The c o u r t d e n i e d t h e

r e l i e f s o u g h t and h e l d t h e s e s e c t i o n s t o b e c o n s t i t u t i o n a l
and n o t v i o l a t i v e of t h e United S t a t e s o r Montana c o n s t i t u -

tions.       On a p p e a l , d e f e n d a n t m a i n t a i n s t h e c o u r t e r r e d i n

n o t holding these provisions unconstitutional.
        D e f e n d a n t ' s c o n s t i t u t i o n a l arguments were p r e v i o u s l y

answered by t h i s C o u r t i n S t a t e ex r e l . S i k o r a v . D i s t r i c t

Court,      ( 1 9 6 9 ) , 154 Mont. 2 4 1 , 4 6 2 P.2d 897.              Defendant's

a t t a c k on t h e s e s t a t u t e s l o s e s much of i t s f o r c e when i t i s

r e c o g n i z e d t h a t t h e United S t a t e s Supreme C o u r t promulgated,

and Congress, a f t e r c a r e f u l c o n s i d e r a t i o n , approved Rule

12.2, F e d e r a l Rules of C r i m i n a l P r o c e d u r e , N o t i c e of Defense

Based upon Mental C o n d i t i o n , which i s n e a r l y i d e n t i c a l t o

t h e procedure attacked here.                  I t s h o u l d be emphasized t h a t

t h e p u r p o s e of t h e s t a t u t e i s f o r n o t i c e , t o p r e v e n t s u r -

p r i s e , and t o e l i m i n a t e t h e n e c e s s i t y f o r a c o n t i n u a n c e o f a
t r i a l when t h e d e f e n s e i s r a i s e d .     The f a c t o f n o t i c e d o e s

n o t amount t o a p l e a , and i t c o u l d n o t be used i n any way a s

e v i d e n c e i n a t r i a l on t h e m e r i t s .    The p r o v i s i o n s m e r e l y

p r o v i d e f o r advance n o t i c e of t h e i n t e n t t o r e l y on such

d e f e n s e s o t h a t t h e S t a t e may be p r e p a r e d t o meet t h i s

defense.

        Defendant c l a i m s p r e j u d i c e b e c a u s e he was n o t a l l o w e d

t o v o i r d i r e t h e j u r y on t h e s u b j e c t of m e n t a l d i s e a s e o r

d e f e c t . T h i s C o u r t h a s p r e v i o u s l y s a i d t h a t where n o t i c e of

a d e f e n s e of m e n t a l d i s e a s e o r d e f e c t i s g i v e n , a r e f u s a l t o

a l l o w d e f e n d a n t t o v o i r d i r e t h e j u r y on t h i s d e f e n s e con-

stitutes prejudicial error.                    S t a t e v . Olson,      ( 1 9 7 1 ) , 156
Mont. 339, 480 P.2d 822. Here, d e f e n d a n t d i d n o t g i v e any

notice.       W b e l i e v e d e f e n d a n t was p r o p e r l y n o t a l l o w e d t o
               e

v o i r d i r e t h e j u r y on m e n t a l d i s e a s e o r d e f e c t a s h e d i d n o t

g i v e any n o t i c e of t h i s d e f e n s e .

        Defendant a l s o a l l e g e s t h e a d d i t i o n of t h e names of 58

new w i t n e s s e s t o t h e amended I n f o r m a t i o n on t h e day of t r i a l

was e r r o r .
        The p e r t i n e n t s e c t i o n o f t h e Code of C r i m i n a l p r o c e d u r e
i s s e c t i o n 95-1803 ( a ) ( I ) , R.C.M.          1947, which r e a d s :

        " (a)    L i s t of W i t n e s s e s :

        " (1) F o r t h e p u r p o s e o f n o t i c e o n l y and t o p r e -
        vent surprise, the prosecution s h a l l furnish t o
        t h e d e f e n d a n t and f i l e w i t h t h e c l e r k of t h e
        c o u r t a t t h e t i m e of a r r a i g n m e n t , a l i s t of t h e
        w i t n e s s e s i n t e n d e d t o be c a l l e d by t h e prosecu-
        t i o n . The p r o s e c u t i o n may, any t i m e a f t e r a r -
        r a i g n m e n t , add t o t h e l i s t t h e names of any ad-
        d i t i o n a l w i t n e s s e s , upon a showing of good c a u s e .
        The l i s t s h a l l i n c l u d e t h e names and a d d r e s s e s
        of t h e w i t n e s s e s . "

The Revised Commission Comment on t h i s s e c t i o n p o i n t s o u t :

       " S s L i o n 95-1503 ( d ) of C h a p t e r 1 5 r e q u i r e s
        t h e s t a t e t o e n d o r s e t h e names of t h e w i t -
       n e s s e s f o r t h e s t a t e on t h e i n d i c t m e n t o r
        information.             The motion under t h i s s e c t i o n
       p e r m i t s t h e d e f e n d a n t t o g e t a l i s t a t any
        t i m e , p r o b a b l y a f t e r a r r a i g n m e n t and b e f o r e
       t r i a l . Many t i m e s t h e s t a t e d o e s n o t know
       b e f o r e i t f i l e s t h e i n d i c t m e n t o r informa-
       t i o n a l l t h e w i t n e s s e s i t may c a l l .
        " F u r t h e r , t h i s p r o v i s i o n a l l o w s t h e a d d i t i o n of
        names n o t o n l y p r i o r t o t r i a l , b u t a f t e r t h e
        t r i a l h a s commenced. A s t h e t r i a l p r o g r e s s e s ,
        t h e showing which i s n e c e s s a r y t o e s t a b l i s h
         'good c a u s e ' s h o u l d be more s t r i n g e n t . A t any
        t i m e , t h e judge may a l l o w a c o n t i n u a n c e ( s e c -
        t i o n 95-1708) i f i t s h o u l d a p p e a r n e c e s s a r y i n
        t h e i n t e r e s t of j u s t i c e . "
        I n S t a t e v . Campbell, ( 1 9 7 2 ) ,            160 Mont. 111, 500 P.2d
801, t h e p e r s o n whose name was added was t h e v i c t i m of t h e

a s s a u l t and t h e C o u r t t h e r e found no s e r i o u s c l a i m of s u r -

p r i s e and p o i n t e d o u t t h a t w h i l e d e f e n d a n t o b j e c t e d , h e made

no e f f o r t t o a s k f o r a c o n t i n u a n c e .      I n S t a t e v. Rozzell,

( 1 9 7 1 ) , 157 Mont. 443, 486 P.2d 877, t h e D i s t r i c t C o u r t

judge r e c o g n i z e d t h e p o s s i b i l i t y t h a t t h e w i t n e s s e s added
would s u r p r i s e t h e d e f e n d a n t and o f f e r e d t o c o n t i n u e t h e
t r i a l u n t i l t h e d e f e n d a n t had had a chance t o i n t e r v i e w a l l
t h e new w i t n e s s e s , b u t t h i s was r e f u s e d .
        These c a s e s c l e a r l y i n d i c a t e t h a t t h e p r o p e r p r o c e d u r e

where s u r p r i s e i s c l a i m e d from t h e a d d i t i o n of new w i t n e s s e s

i s t o a s k f o r a c o n t i n u a n c e s o t h a t d e f e n d a n t may p r e p a r e .
I n t h e p r e s e n t c a s e , d e f e n d a n t o b j e c t e d t o t h e a d d i t i o n of

t h e w i t n e s s e s based on s u r p r i s e and i n a b i l i t y t o p r e p a r e h i s
defense, b u t never requested a continuance.                               The D i s t r i c t

C o u r t i n g r a n t i n g t h e S t a t e ' s r e q u e s t f o r t h e a d d i t i o n of

t h e new w i t n e s s e s c a u t i o n e d :

        " * * * and i n g r a n t i n g t h i s m o t i o n , it must be
        u n d e r s t o o d b e f o r e any o f t h e s e w i t n e s s e s i s a l -
        lowed t o t e s t i f y , t h e d e f e n d a n t must be g i v e n
        a n o p p o r t u n i t y t o have h i s c o u n s e l t a l k w i t h
        them, examine them * * *."

        The w i t n e s s e s added were n o t p r e j u d i c i a l t o d e f e n d a n t .

The a d d i t i o n of t h e names o f t h e F B I a g e n t s d i d n o t s u r p r i s e

d e f e n d a n t , a s h e knew t h e c o n t e n t of t h e i r t e s t i m o n y from

r e p o r t s r e c e i v e d s e v e r a l months e a r l i e r .     The r e s t of t h e

a d d i t i o n a l w i t n e s s e s who were a c t u a l l y c a l l e d t o t e s t i f y

were employees of Wright C h e v r o l e t .                  These p e r s o n s ' t e s t i m o n y
was a p a r t of t h e c h a i n of p o s s e s s i o n of t h e e v i d e n c e s e i z e d

from t h e t r u c k .         The r e m a i n d e r of t h e w i t n e s s e s whoses names

w e r e added, b u t who were n o t c a l l e d t o t e s t i f y , w e r e named

b e c a u s e t h e y c o u l d , i f need b e , c o r r o b o r a t e t h e t e s t i m o n y of

t h e already l i s t e d witnesses, l a y f u r t h e r foundation, o r
t e s t i f y a b o u t t h e w e a t h e r and t e m p e r a t u r e i n t h e a r e a on t h e

dates i n question.

        I n i t s o r d e r t h e c o u r t was c a r e f u l t o p r o v i d e d e f e n d a n t

w i t h p r o t e c t i o n a g a i n s t s u r p r i s e and t o e n s u r e t h a t d e f e n d a n t

was a b l e t o p r e p a r e f o r t h e t e s t i m o n y .        Defendant was i n no

way p r e j u d i c e d by t h e a d d i t i o n of t h e s e w i t n e s s e s .       Before

a l l o w i n g t h e a d d i t i o n of t h e new w i t n e s s names, t h e c o u r t
examined t h e c o u n t y a t t o r n e y t o d e t e r m i n e t h e r e a s o n f o r t h e

a d d i t i o n o f e a c h new w i t n e s s and t o f i n d o u t t h e n a t u r e o f
e a c h of t h e w i t n e s s ' t e s t i m o n y i n t h e p r e s e n c e of d e f e n d a n t ' s
c o u n s e l , s o t h a t d e f e n d a n t w a s a p p r i s e d of t h e b a s i c n a t u r e

of t h e t e s t i m o n y .
         Defendant c o n t e n d s t h e S t a t e f a i l e d t o t i m e l y f u r n i s h

him w i t h s t a t e m e n t s of i t s          witnesses.          H e argues t h a t t h i s

is reversible error.

         S e c t i o n s 95-1801(d) (1) ( d ) ( 2 ) and 95-1804 ( a ) , R.C.M.
                                       ,
1947, p r o v i d e t h e b a s i c d i s c o v e r y t o o l s .       Section 95-1804(a),

R.C.M.      1947, p r o v i d e s :

         "On motion of a d e f e n d a n t i n any c r i m i n a l c a s e
         made p r i o r t o t r i a l t h e c o u r t s h a l l o r d e r t h e
         s t a t e t o f u r n i s h t h e d e f e n d a n t w i t h a copy of
         any w r i t t e n c o n f e s s i o n o r a d m i s s i o n and a l i s t
         of t h e w i t n e s s e s t o i t s making.            I f t h e defendant
         h a s made a n o r a l c o n f e s s i o n o r a d m i s s i o n a l i s t
         of t h e w i t n e s s e s t o i t s making s h a l l be f u r n i s h e d . "

         T h i s s e c t i o n by i t s mandatory l a n g u a g e e n t i t l e s d e f e n d a n t ,
a s a m a t t e r of r i g h t upon motion, t o s t a t e m e n t s he made.                 It

r e q u i r e s no showing o f good c a u s e .

         S e c t i o n 95-1801(d) ( l ) ,p r o v i d e s :

         "Upon motion of e i t h e r p a r t y and upon showing of
         good c a u s e , t h e c o u r t may i s s u e a subpoena p r i o r
         t o t h e t r i a l d i r e c t i n g any p e r s o n o t h e r t h a n t h e
         d e f e n d a n t t o produce books, s t a t e m e n t s , p a p e r s
         and o b j e c t s b e f o r e t h e c o u r t a t a t i m e p r i o r t o
         t h e t r i a l o r p r i o r t o t h e t i m e when t h e y a r e t o
         be o f f e r e d i n e v i d e n c e and t h e c o u r t may, upon
         t h e i r p r o d u c t i o n , p e r m i t t h e books, s t a t e m e n t s ,
         p a p e r s o r o b j e c t s o r p o r t i o n s t h e r e o f t o be i n -
         s p e c t e d , c o p i e d , o r photographed by t h e p a r t i e s
         and t h e i r a t t o r n e y s . "

The Revised Commission Comment d i s c u s s i n g t h i s s e c t i o n

points out:

         "The d i s c o v e r y a l l o w e d under s u b s e c t i o n ( d ) i s
         a t w o - p a r t mechanism f o r g a t h e r i n g i n f o r m a t i o n .
         Under p a r a g r a p h (1) e i t h e r p a r t y may r e q u i r e a
         t h i r d person, o t h e r than t h e defendant, through
         t h e u s e of a subpoena ( s e c t i o n 93-1501-3), t o
         produce c e r t a i n a r t i c l e s . The o n l y r e s t r i c t i o n
         i s t h a t good c a u s e must be shown. T h i s a l l o w s
         what i s sometimes r e f e r r e d t o as a ' f i s h i n g
         e x p e d i t i o n 1 - - b u t o n l y where t h i r d p a r t i e s a r e
         concerned. "
         S e c t i o n 95-1801 ( d ) ( 2 )   , provides:
         "Upon motion of t h e d e f e n d a n t , w i t h i n a r e a -
         s o n a b l e t i m e b e f o r e t r i a l , t h e c o u r t may, upon
         a showing of good c a u s e , a t a t i m e and p l a c e
         d e s i g n a t e d by t h e c o u r t , o r d e r t h e p r o s e c u t i o n
        t o produce p r i o r t o t r i a l f o r i n s p e c t i o n , photo-
        g r a p h i n g o r copying by t h e d e f e n d a n t , d e s i g n a t e d
        books, s t a t e m e n t s , p a p e r s , o r o b j e c t s o b t a i n e d
        from t h e d e f e n d a n t o r o t h e r s by t h e p r o s e c u t i o n
        which a r e m a t e r i a l , r e l e v a n t and n e c e s s a r y t o
        t h e preparation of t h e defendant's case."
The Revised Commission Comment d i s c u s s i n g t h i s p r o v i s i o n

states:

        "The second p a r a g r a p h p e r m i t s d i s c o v e r y by t h e
        defendant o r t h e prosecution with t h e a d d i t i o n a l
        r e q u i r e m e n t t h a t t h e o b j e c t d e s i r e d must be
        ' m a t e r i a l , r e l e v a n t and n e c e s s a r y t o t h e pre-
        p a r a t i o n of t h e c a s e . ' "

T h i s comment i n d i c a t e s t h e showing n e c e s s a r y t o g e t a c c e s s

t o m a t e r i a l i n t h e hands of t h e p r o s e c u t o r i s g r e a t e r t h a n

t h a t r e q u i r e d t o g e t m a t e r i a l i n t h e hands of t h i r d p a r t i e s .

        A g a i n s t t h i s background, and w i t h t h e r e c o g n i t i o n t h a t

i n most c r i m i n a l c a s e s i n Montana d i s c o v e r y i s conducted on

a more i n f o r m a l b a s i s w i t h o u t r e s o r t         t h e motion and

hearing procedures o u t l i n d a b o v e , t h i s Court f i n d s t h e

a l l e g a t i o n of e r r o r based on a d e l a y of a p p r o x i m a t e l y o n e

week i n complying w i t h t h e demand made by d e f e n d a n t a f t e r
t r i a l had begun, t o b e w i t h o u t m e r i t .

        Defendant c l a i m s h e had made two p r i o r demands upon t h e

county a t t o r n e y f o r t h i s m a t e r i a l .       These demands were i n

t h e form o f l e t t e r s t o t h e c o u n t y a t t o r n e y .       Defendant made

a number o f s p e c i f i c r e q u e s t s and t h e n made a g e n e r a l r e q u e s t
for   "* * *      c o p i e s o f any documentary o r p h y s i c a l i t e m s which

you w i l l r e l y o n f o r proof of any f a c t               * * *."        The second

l e t t e r expressed defense counsel's opinion t h a t t h e S t a t e
was n o t g o i n g t o p r o v i d e t h e r e q u e s t e d i n f o r m a t i o n .   This

l e t t e r was d a t e d August 2 0 , 1974.              O J a n u a r y 1 3 , 1975,
                                                           n
a f t e r t r i a l began, d e f e n d a n t f i l e d a demand and motion

r e q u e s t i n g t h a t a l l s t a t e m e n t s t a k e n by t h e p r o s e c u t i o n from

a l l w i t n e s s e s b e t u r n e d o v e r t o d e f e n d a n t and demanding

immediate compliance.                 Any d e l a y i n t h e p r o s e c u t i o n ' s f u r -
nishing defendant with t h e material requested i n h i s e a r l i e r

l e t t e r s was waived by d e f e n d a n t ' s f a i l u r e t o f i l e a demand

and motion f o r t h i s m a t e r i a l u n t i l a f t e r t r i a l had begun.

        Even though t h e demand and motion was n o t made " w i t h i n

a r e a s o n a b l e t i m e b e f o r e t r i a l " , a s r e q u i r e d under s e c t i o n

95-1801 ( d ) ( 2 ) , t h e c o u r t g r a n t e d t h e motion s a y i n g :

        "Before a witness t a k e s t h e s t a n d , o t h e r than
        your f o u n d a t i o n w i t n e s s e s , t h a t you [ t h e S t a t e ]
        a r e p r o c e e d i n g w i t h now, f u r n i s h them [ d e f e n s e
        c o u n s e l ] w i t h s u c h c o p i e s a s you have t h a t a r e
        n o t your work p r o d u c t a s s u c h , and b e f o r e t h e y
         [ t h e w i t n e s s ] t a k e t h e s t a n d , he i s g o i n g t o be
        given an opportunity t o t a l k with each w i t n e s s ,
        p a r t i c u l a r l y t h o s e t h a t have been endorsed j u s t
        t h e o t h e r day * * *."              ( B r a c k e t e d m a t e r i a l added.)

        The t i m e i t t o o k f o r t h e S t a t e t o g a t h e r , s o r t , and

copy t h e r e q u e s t e d m a t e r i a l d u r i n g t h e p r e s e n t a t i o n of t h e

S t a t e ' s case-in-chief         was r e a s o n a b l e .    The c o u r t p r e v e n t e d

any p r e j u d i c e by a l l o w i n g d e f e n d a n t t o i n t e r v i e w t h e w i t -

nesses p r i o r t o t h e i r taking the stand.                    W e note the S t a t e

complied w i t h t h e s p e c i f i c r e q u e s t s made by d e f e n d a n t i n t h e

August l e t t e r s , and t h e r e p o r t s r e c e i v e d from t h e FBI and

t h e a u t o p s y r e p o r t w e r e forwarded t o d e f e n d a n t soon a f t e r

t h e y w e r e r e c e i v e d and p r i o r t o t h e August r e q u e s t s .

        Defendant o b j e c t s t o c e r t a i n p h o t o g r a p h s which w e r e

i n t r o d u c e d i n t o e v i d e n c e a s b e i n g gruesome and inflammatory

o r otherwise prejudicial.

        The b a s i c r u l e on p h o t o g r a p h i c e v i d e n c e i n Montana a s

s t a t e d i n S t a t e v . Campbell,          ( 1 9 6 5 ) , 146 Mont. 251, 261, 405
P.2d 978, 984, i s :

        " * * * Photographs a r e a d m i s s i b l e f o r t h e pur-
        p o s e of e x p l a i n i n g and a p p l y i n g t h e e v i d e n c e
        and a s s i s t i n g t h e c o u r t and j u r y i n under-
        standing t h e case.              F u l t o n v. Chouteau County
        Farmers' Co., 98 Mont. 48, 37 P.2d 1025. When
        t h e p u r p o s e of a n e x h i b i t i s t o i n f l a m e t h e
        minds of t h e j u r y o r e x c i t e t h e f e e l i n g s r a t h e r
        t h a n t o e n l i g h t e n t h e j u r y a s t o any f a c t , i t
        s h o u l d be e x c l u d e d .   S t a t e v . B i s c h e r t , 1 3 1 Mont.
1 5 2 , 308 P.2d 969 * * *."
Here, t h e p h o t o g r a p h s i n q u e s t i o n f a l l i n t o t h r e e c a t e g o r i e s :

 (1) Photographs of t h e body t a k e n a t t h e " d r i l l s i t e " ;                   (2)

a u t o p s y p h o t o g r a p h s t a k e n by t h e p a t h o l o g i s t ; and ( 3 ) a

s i n g l e photograph o f a c a n of s p r a y p a i n t i n a s u i t c a s e .

         I n e a c h i n s t a n c e t h e s e p h o t o g r a p h s meet t h e above t e s t .
They were r e l e v a n t , u s e f u l , and n e c e s s a r y i n e x p l a i n i n g t h e

e v i d e n c e and a s s i s t i n g t h e c o u r t and j u r y i n u n d e r s t a n d i n g

t h e case.         (1) The p h o t o g r a p h s t a k e n a t t h e s i t e where t h e

body was found w e r e used by t h e p a t h o l o g i s t t o show c r e a s e s

i n t h e body which were n o t p r e s e n t a f t e r t h e body had been
moved and which tended t o show how l o n g t h e body had been a t

the site.           ( 2 ) The a u t o p s y p h o t o g r a p h s , t a k e n i n c o l o r and

t h e n p r i n t e d i n b l a c k and w h i t e , were used by t h e p a t h o l o g i s t

t o show t h e n a t u r e of t h e wounds and e x p l a i n t h e e v i d e n c e

which formed t h e b a s i s of h i s o p i n i o n a s t o t h e s i z e and

c o n f i g u r a t i o n of t h e weapon which was used t o i n f l i c t t h e

wounds.         ( 3 ) The photograph of t h e c a n of s p r a y p a i n t i n t h e

s u i t c a s e was used t o show t h e d e f e n d a n t had i n h i s p o s s e s s i o n

a t y p e o f p a i n t which was n o t a v a i l a b l e i n l o c a l s t o r e s .

Defendant f i n d s p r e j u d i c e from t h i s p h o t o g r a p h i n t h e i m p l i -

c a t i o n o f f l i g h t t h a t c o u l d a r i s e from t h e f a c t t h e p a i n t

was i n a suitcase.                However, d e f e n d a n t had been i n c u s t o d y

f o r some t i m e p r i o r t o t h e t i m e t h e s e p h o t o g r a p h s w e r e

taken.        T h i s a l l e g e d p r e j u d i c e c o u l d have been e a s i l y ex-

p l a i n e d away i n c r o s s - e x a m i n a t i o n .   There w a s no i n t e n t t o
e x c i t e f e e l i n g s w i t h t h i s photograph which w a s i n no way

gruesome.          I t w a s properly admitted.

        Defendant a l s o o b j e c t s t h a t c e r t a i n e x p e r t o p i n i o n was

a l l o w e d t o b e g i v e n p r i o r t o t h e c o m p l e t i o n of t h e c h a i n of

p o s s e s s i o n of t h e e v i d e n c e upon which t h i s o p i n i o n was
based. T h i s o p i n i o n e v i d e n c e was g i v e n by F B I a g e n t s who
were w i t n e s s e s f o r t h e S t a t e .       The judge allowed t h e n t o

g i v e t h e i r o p i n i o n a s t o t h e e v i d e n c e t h e y had examined,

which had n o t a s y e t been a d m i t t e d i n e v i d e n c e , b e c a u s e

t h e r e was a p o r t i o n of t h e c h a i n of p o s s e s s i o n which had n o t

been e s t a b l i s h e d .    I t i s w i t h i n t h e d i s c r e t i o n of t h e c o u r t

t o a l l o w o p i n i o n t o be g i v e n , c o n d i t i o n e d on t h e s u b s e q u e n t

p r o d u c t i o n and a d m i s s i o n of t h e e v i d e n c e which forms t h e

b a s i s of t h e o p i n i o n .     Risken v . N o r t h e r n Pac. Ry.,               (1960),

137 Mont. 57, 350 P.2d 831; Graham v . Rolandson,                             ( 1 9 6 7 ) , 150
Mont. 270, 435 P.2d 263.                The c h a i n of p o s s e s s i o n of t h e

e v i d e n c e was l a t e r s u p p l i e d .    Thus no e r r o r was committed.

        Next d e f e n d a n t complains t h a t a number of h i s proposed

e x h i b i t s were r e f u s e d a d m i s s i o n i n t o e v i d e n c e .    Our e x a m i n a t i o n

of t h e r e c o r d r e v e a l s t h a t t h e s e e x h i b i t s were r e f u s e d on

t h e b a s i s of a l a c k of a p r o p e r f o u n d a t i o n .           The r u l e i s

t h a t t h e d e t e r m i n a t i o n of whether a p r o p e r f o u n d a t i o n h a s

been l a i d f o r t h e i n t r o d u c t i o n of e x h i b i t s i n t o e v i d e n c e

r e s t s w i t h t h e t r i a l c o u r t , and i t s d e t e r m i n a t i o n w i l l n o t

be o v e r t u r n e d on a p p e a l u n l e s s t h e r e i s a c l e a r a b u s e of

discretion.           S t a t e v. Olsen,         ( 1 9 6 8 ) , 152 Mont. 1, 445 P.2d
926.      I n t h i s c a s e , w e c a n n o t s a y t h e t r i a l c o u r t abused i t s

d i s c r e t i o n i n n o t admitting defendant's e x h i b i t s i n t o evidence.

D e f e n d a n t ' s argument i s w i t h o u t m e r i t .

        Defendant c o n t e n d s t h e e x t e n s i v e p r e l i m i n a r y i n s t r u c -

t i o n s g i v e n by t h e c o u r t were e r r o n e o u s , t h a t i t was e r r o r

t o g i v e them p r i o r t o t h e i n t r o d u c t i o n of e v i d e n c e , and t h a t

t h e r e m a i n i n g i n s t r u c t i o n s g i v e n a f t e r t h e p r e s e n t a t i o n of

e v i d e n c e were wrong.

        The p r e l i m i n a r y i n s t r u c t i o n s were t h e u s u a l i n s t r u c t i o n s

g i v e n on t h e r o l e of t h e j u r y .          I n a d d i t i o n , i n c l u d e d were a

number of i n s t r u c t i o n s which s e t o u t t h e e l e m e n t s of t h e
v a r i o u s c r i m e s of which d e f e n d a n t w a s a c c u s e d , and s e t o u t

s t a t u t o r y d e f i n i t i o n s of t e r m s used.

        Montana's c r i m i n a l code i s w r i t t e n i n c l e a r p l a i n

language which s e r v e s w e l l a s t h e b a s i s f o r i n s t r u c t i o n s t o

t h e jury.      There was no e r r o r i n i n c o r p o r a t i n g t h e e n t i r e

Information i n t o t h e preliminary i n s t r u c t i o n s , f o r it t o o i s

b a s i c a l l y i n s t a t u t o r y l a n g u a g e merely i n s e r t i n g d e f e n d a n t ' s

name and t h e v i c t i m ' s name i n t h e p r o p e r p l a c e s and enumerating

t h e weapons used.             The language i s n o t inflammatory b u t i s

a s n e u t r a l a s language d e t a i l i n g t h e charges involved h e r e

c a n be.      Examination of t h e i n s t r u c t i o n d e f i n i n g r e a s o n a b l e

d o u b t and t h e burden of proof show p r o p e r s t a t e m e n t s of t h e

law.

        Defendant a s s e r t s t h a t language i n t h e i n s t r u c t i o n

which d e f i n e s t h e d e g r e e of proof n e c e s s a r y a s b e i n g t h a t

which c o n v i n c e s t h e mind " t o a moral c e r t a i n t y of t h e t r u t h

of t h e c h a r g e , no more and no l e s s " f a l l s i n t o t h e t y p e of

e r r o r found i n S t a t e v . T a y l o r ,       ( 1 9 7 3 ) , 163 Mont. 1 0 6 , 515
P.2d 695.         I n T a y l o r , t h e S t a t e ' s burden w a s d e f i n e d u s i n g

t h e p h r a s e " o n l y s u c h proof a s may" which i m p l i e d l y l i m i t s

c o n s i d e r a t i o n of some o f t h e e v i d e n c e and which c o u l d b e

i n t e r p r e t e d t o l i m i t t h e burden of p r o o f .          Here, t h e n a t u r e

of t h e s u b j e c t i v e judgment t o be made by t h e j u r o r s i s s e t

f o r t h , and t h e l a n g u a g e "no more and no l e s s " merely empha-

s i z e s t h e n a t u r e of t h e judgment and i n no way d i m i n i s h e s

it.
        The C o u r t f i n d s no e r r o r t o t h e p r e j u d i c e of d e f e n d a n t

from t h e f a c t t h a t e x t e n s i v e p r e l i m i n a r y i n s t r u c t i o n s were

g i v e n p r i o r t o t h e i n t r o d u c t i o n of e v i d e n c e i n t h e c a s e .

Defendant concedes t h a t s e c t i o n 95-1911,                    R.C.M.      1947, g i v e s

t h e c o u r t t h e power t o v a r y t h e o r d e r of t r i a l s e t o u t i n

s e c t i o n 95-1910,      R.C.M.      1947, f o r good r e a s o n s .           The p r e s e n t
case was built entirely on circumstantial evidence.     Some of
the counts charged were complex and difficult to understand.
For example, the second homicide count was a felony homicide
which had as alternative felonies, sexual intercourse without
consent and aggravated assault.     The aggravated assault
alternative had alternate aggravating factors, serious
bodily injury or bodily injury with a weapon, and a listing
of alternative weapons, a rope or a heavy object.     It was
for good reason that the judge instructed the jury as to the
basic elements of all the offenses charged, so the jury could
have some understanding of the complex circumstantial evidence
to be presented.     In a less complex case which was not based
only on circumstantial evidence, such preliminary instruc-
tions might not be necessary and there would not be the re-
quired good reasons for varying the usual order of the trial,
but here it was acceptable to do so.
    One of the preliminary instructions to which defendant
objects is the one defining torture.    The instruction states:
    "Whoever purposely assaults another physically
    for the purpose of inflicting cruel suffering
    upon the person so assaulted for the particular
    purpose of enabling the assailant to either:
     "(a) extort anything from such person;
    "(b) or to persuade such person against his
    or her will, or
     " (c) to satisfy some other untoward pro-
     pensity of the assailant * * *."
The term "untoward propensity" is defined in the same instruc-
tion as meaning "any perverse, wrong, bad or corrupt inclina-
tion or tendency."    Defendant maintains that this instruction
incorrectly defined torture.
     A number of California cases have adopted a similar

definition of torture.    People v. Daugherty, (1953), 40
Cal. 2d 876, 256 P.2d 911, 917 states:
         "Murder i s p e r p e t r a t e d by t o r t u r e 'when " t h e
         a s s a i l a n t ' s i n t e n t was t o c a u s e c r u e l s u f -
         f e r i n g on t h e p a r t of t h e o b j e c t of t h e a t -
         t a c k , e i t h e r f o r t h e purpose of revenge,
         e x t o r t i o n , p e r s u a s i o n o r t o s a t i s f y some
         o t h e r untoward p r o p e n s i t y . " P e o p l e v. Tubby,
         34 Cal. 2d 72, 77, 207 P.2d 51, 54; P e o p l e v .
         Bender, 27 Cal. 2d 1 6 4 , 177, 163 P.2d 8 . '
         P e o p l e v . M a r t i n e z , 38 Cal. 2d 556, 561, 241
P.2d 224, 227."

         The l a n g u a g e of t h e i n s t r u c t i o n proposed by d e f e n d a n t

i s an e x a c t q u o t a t i o n from t h e o p i n i o n of a n e a r l i e r C a l i -

f o r n i a c a s e , People v. Heslen,                ( 1 9 4 5 ) , 163 P.2d 2 1 , 27.

See:      27 Cal. 2d 520, 1 6 5 P.2d 250.                       That c a s e d e a l t with t h e

s u f f i c i e n c y o f t h e e v i d e n c e t o s u p p o r t a f i n d i n g of murder

by t o r t u r e and w h i l e t h e r e i s no r e a l c o n f l i c t between t h e

two i n s t r u c t i o n s , t h e o n e g i v e n by t h e c o u r t i s i n t h e

g e n e r a l l a n g u a g e which d o e s n o t comment on t h e e v i d e n c e ,

which b r e a k s t h e e l e m e n t s down, and which s e t s t h e v a r i o u s

p u r p o s e s o u t i n t h e a l t e r n a t i v e i s a c l e a r e r and more under-

s t a n d a b l e s t a t e m e n t of t h e law.        The i n s t r u c t i o n g i v e n i s a

p r o p e r o n e and c e r t a i n l y t h e b e t t e r of t h e two proposed

instructions.             P e o p l e v . Wiley,        ( 1 9 7 6 ) , 18 Cal. 3d 1 6 2 , 133



        The D i s t r i c t C o u r t r e a d 28 " P r e l i m i n a r y I n s t r u c t i o n s t o

t h e Jury" p r i o r t o t r i a l .          After t r i a l , t h e court read

I n s t r u c t i o n s 29 t h r o u g h 53, denominated " A d d i t i o n a l I n s t r u c -

tions".        These i n s t r u c t i o n s d e t a i l e d t h e m e n t a l e l e m e n t s of

e a c h o f f e n s e charged and i n s t r u c t e d t h e j u r y r e g a r d i n g how

t h e s e e l e m e n t s c o u l d b e i n f e r r e d o r presumed from proven

facts.       The c o u r t a l s o d e f i n e d d i r e c t e v i d e n c e , circum-

s t a n t i a l e v i d e n c e , i n f e r e n c e s and p r e s u m p t i o n s and added

a d d i t i o n a l i n s t r u c t i o n s p e r t a i n i n g t o e v i d e n c e and c r e d i -

b i l i t y of w i t n e s s e s .    I n s t r u c t i o n 30 s t a t e d t h a t d e f e n d a n t

i s presumed s a n e , and I n s t r u c t i o n 53 d e t a i l e d t h e a f f i r m a -

t i v e d e f e n s e of d i s e a s e o r d e f e c t .
         Defendant c o n t e n d s t h e u s e of s t a t u t o r y i n f e r e n c e s and

p r e s u m p t i o n s i n t h e i n s t r u c t i o n s was e r r o r and e f f e c t i v e l y

s h i f t e d t h e burden of proof on t h e i s s u e of i n t e n t t o

defendant.

         I n g e n e r a l , t h r e e s t a t u t o r y i n f e r e n c e s and p r e s u m p t i o n s

used i n t h e i n s t r u c t i o n s a r e i n d i s p u t e .        The p r e s u m p t i o n s

t h a t a n u n l a w f u l a c t was done w i t h a n u n l a w f u l i n t e n t , and

t h a t a p e r s o n i n t e n d s t h e o r d i n a r y consequences of h i s

v o l u n t a r y a c t , w e r e i n c l u d e d i n I n s t r u c t i o n s 33 ("Method of

Proof A p p l i c a b l e t o t h e O f f e n s e of D e l i b e r a t e Homicide"), 37

 ("Methods of Proof A p p l i c a b l e t o S e x u a l I n t e r c o u r s e Without

Consent") and 38 ("Methods of Proof A p p l i c a b l e t o t h e Of-

f e n s e of Aggravated A s s a u l t " ) .            S e c t i o n 93-1301-7 ( 2 ) ,        (3),

R.C.M.      1947.       The i n f e r e n c e i n a d e l i b e r a t e homicide of

knowledge o r p u r p o s e from t h e f a c t t h e a c c u s e d committed a

homicide i n t h e a b s e n c e of c i r c u m s t a n c e s of e x c u s e , j u s t i -

f i c a t i o n o r m i t i g a t i o n a p p e a r e d i n I n s t r u c t i o n 33. S e c t i o n

95-3004 ( 2 ) , R.C.M.          1947.

         A s a n example o f how t h e s e i n f e r e n c e s and p r e s u m p t i o n s

w e r e e x p l a i n e d t o t h e j u r y , I n s t r u c t i o n 33 ( I ) and (11) i s

s e t out:

                 "Method of Proof A p p l i c a b l e - -e   t o th
                               -
                 O f f e n s e o f D e l i b e r a t e Homicide

                   "The m e n t a l s t a t e accompanying t h e v o l u n t a r y
         a c t r e q u i r e d f o r t h e o f f e n s e of d e l i b e r a t e homi-
         c i d e b e i n g e i t h e r knowingly o r p u r p o s e l y and n o t
         r e q u i r i n g i n a d d i t i o n t h e r e t o t h a t t h e a c t be
         committed f o r a p a r t i c u l a r p u r p o s e , proof of
         t h e m e n t a l s t a t e may b e made by t h e u s e of
         e i t h e r i n f e r e n c e s o r p r e s u m p t i o n s , o r by t h e
         u s e o f b o t h i n f e r e n c e s and p r e s u m p t i o n s .

                 "I.           -
                         Proof o f Mental S t a t e - I n f e r e n c e .
                                                    by

                   " I f you f i n d from t h e e v i d e n c e beyond a
         r e a s o n a b l e d o u b t t h a t t h e d e f e n d a n t , on o r a b o u t
         J a n u a r y 21, 1974, i n Pondera County, Montana, i n
         t h e commission of a v o l u n t a r y a c t , c a u s e d t h e
         d e a t h o f Lana Harding, you a r e p e r m i t t e d from
        t h a t f a c t a l o n e t o deduce o r r e a s o n t h a t he d i d
        s o e i t h e r knowingly o r p u r p o s e l y , i f no circum-
        s t a n c e s of m i t i g a t i o n , e x c u s e o r j u s t i f i c a t i o n
        appear i n t h e evidence.

                  "You w i l l be i n s t r u c t e d on m i t i g a t i o n ,
        e x c u s e and j u s t i f i c a t i o n i f s u c h i n s t r u c t i o n s
        a r e needed.

                 " I n a d d i t i o n t o t h e f a c t of d e a t h b e i n g
        v o l u n t a r i l y c a u s e d by t h e a c c u s e d , you may, and
        a r e instructed t o a l s o consider a l l t h e f a c t s
        and c i r c u m s t a n c e s c o n n e c t e d w i t h s a i d d e a t h , t h a t
        have been proved i n t h e e v i d e n c e i n d e t e r m i n i n g
        whether o r n o t t h e d e f e n d a n t a c t e d e i t h e r know-
        ingly o r purposely.

                "11.      Proof - Mental S t a t e
                                of                              & Presumptions.
                  " ( 1 ) I f you f i n d beyond a r e a s o n a b l e d o u b t
        t h a t t h e d e f e n d a n t , on a b o u t J a n u a r y 2 1 , 1974, i n
        Pondera County, Montana, v o l u n t a r i l y committed a n
        i l l e g a l a c t on Lana Harding, s u c h a s a s s a u l t i n g o r
        i n j u r i n g h e r , t h e l a w presumes t h a t a n u n l a w f u l a c t
        w a s done w i t h a n u n l a w f u l i n t e n t ; t h a t i s , t h e law
        e x p r e s s l y d i r e c t s you t o r e a s o n from s u c h u n l a w f u l
        a c t t h a t t h e defendant acted with an unlawful in-
        t e n t , o r purpose.

                 " T h i s i s a r e b u t t a b l e p r e s u m p t i o n , which
        means i t may b e c o n t r o v e r t e d and overcome by
        o t h e r e v i d e n c e , b u t whether o r n o t a presump-
        t i o n , o n c e it h a s come i n t o e f f e c t i s overcome,
        i s f o r t h e jury t o determine.

                  " ( 2 ) The law a l s o presumes t h a t a p e r s o n
        i n t e n d s t h e o r d i n a r y consequence of h i s volun-
        tary act.

                 " T h e r e f o r e , i f you f i n d beyond a r e a s o n a b l e
        d o u b t t h a t t h e d e f e n d a n t , on o r a b o u t J a n u a r y 2 1 ,
        1974, i n Pondera County, Montana, v o l u n t a r i l y and
        u n l a w f u l l y a s s a u l t e d o r i n j u r e d Lana Harding, and
        i f you f u r t h e r f i n d beyond a r e a s o n a b l e d o u b t t h a t
        t h e d e a t h would r e s u l t a s t h e o r d i n a r y consequence
        of such a n a s s a u l t o r i n j u r y , t h e l a w presumes
        t h a t , and e x p r e s s l y d i r e c t s you t o r e a s o n t h e r e -
        from t h a t t h e d e f e n d a n t i n t e n d e d t o c a u s e s a i d
        d e a t h r e g a r d l e s s of whether o r n o t h e a c t u a l l y
        had s u c h a n i n t e n t o r purpose.
                  " T h i s a l s o i s a r e b u t t a b l e presumption capa-
        b l e of b e i n g c o n t r o v e r t e d and overcome, b u t once
        i t h a s come i n t o e f f e c t i t i s f o r t h e j u r y t o
        d e t e r m i n e whether o r n o t it h a s been r e b u t t e d . "
        Defendant i n i t i a l l y a r g u e s t h a t P a t t e r s o n v . New York,

s u p r a , and Mullaney v. Wilbur,                 ( 1 9 7 5 ) , 4 2 1 U.S. 684, 95
S. Ct. 1881, 4 4 L. Ed. 2d 508, s t a n d f o r t h e p r o p o s i t i o n t h a t
i n t e n t , a s a n e l e m e n t of t h e o f f e n s e , may n e v e r be e s t a b -

l i s h e d by t h e u s e of p r e s u m p t i o n s .     W e disagree.        The Supreme

Court noted i n Patterson:

        "Mullaney s u r e l y h e l d t h a t a S t a t e must p r o v e
        e v e r y i n g r e d i e n t o f a n o f f e n s e beyond a r e a -
        s o n a b l e d o u b t , and t h a t i t may n o t s h i f t t h e
        b u r d e n o f roof t o t h e d e f e n d a n t 1

        ments o f t h e o


        ~ h u s ,a n e l e m e n t o f t h e o f f e n s e may n o t be presumed

m e r e l y by p r o o f o f t h e r e m a i n i n g e l e m e n t s .    Elements o f t h e

o f f e n s e may s t i l l b e presumed o r i n f e r r e d , however, from

p r o o f o f o t h e r f a c t s , i f t h e r e l a t i o n s h i p between s u c h

proved f a c t s and t h e f a c t s presumed comports w i t h t h e d u e

p r o c e s s s t a n d a r d s announced i n B a r n e s v . U n i t e d S t a t e s ,

( 1 9 7 3 ) , 412 U.S. 837, 93 S. Ct. 2357, 37 L. Ed. 2d 380.               See,

S t a t e v . McBenge,        (1978),              Mont.             ,   574 P.2d 260, 35

St.Rep.      84, 91.        The u s e of p r e s u m p t i o n s and i n f e r e n c e s w a s

recognized i n a f o o t n o t e t o t h e m a j o r i t y opinion i n llullaney:

        " * * * Generally i n a c r i m i n a l c a s e t h e prose-
        c u t i o n b e a r s b o t h t h e p r o d u c t i o n b u r d e n and t h e
        p e r s u a s i o n burden.           I n some i n s t a n c e s , however,
        i t i s a i d e d by a p r e s u m p t i o n , see D a v i s v .
        U n i t e d S t a t e s , 160 U.S. 469, 40 L. Ed. 499, 16
        S C t 353 (1895) ( p r e s u m p t i o n o f s a n i t y ) , o r a
        p e r m i s s i b l e i n f e r e n c e , see U n i t e d S t a t e s v .
        Gainey, 380 U.S. 63, 1 3 L. Ed. 2d 658, 85 S C t
        754 (1965) ( i n f e r e n c e o f knowledge from p r e s e n c e
        a t a n i l l e g a l s t i l l ) . These p r o c e d u r a l d e v i c e s
        r e q u i r e ( i n t h e c a s e of a presumption) o r per-
        m i t ( i n t h e c a s e of a n i n f e r e n c e ) t h e trier of
        f a c t t o conclude t h a t t h e prosecution has m e t
        i t s burden of proof w i t h r e s p e c t t o t h e pre-
        sumed o r i n f e r r e d f a c t by h a v i n g s a t i s f a c t o r i l y
        established other facts.                      Thus, i n e f f e c t t h e y
        r e q u i r e t h e d e f e n d a n t t o p r e s e n t some e v i d e n c e
        c o n t e s t i n g t h e o t h e r w i s e presumed o r i n f e r r e d
        fact.         S e e B a r n e s v . U n i t e d S t a t e s , 412 U   S
        387, 846 n.11, 37 L. Ed. 2d 380, 93 S C t 2357
         ( 1 9 7 3 ) . S i n c e t h e y s h i f t t h e p r o d u c t i o n bur-
        d e n t o t h e d e f e n d a n t , t h e s e d e v i c e s must
        s a t i s f y c e r t a i n due process requirements.
        See e.g., Barnes v . United S t a t e s , s u p r a ;
        T u r n e r v . U n i t e d S t a t e s , 396 U 398, 2 4 L
                                                            S
        Ed 2d 610, 90 S C t 642 ( 1 9 7 0 ) .
        " I n e a c h of t h e s e c a s e s , however, t h e u l t i -
        mate burden of p e r s u a s i o n by proof beyond a
        r e a s o n a b l e d o u b t remained on t h e p r o s e c u t i o n .
        * * *" 4 2 1 U.S. 703, n. 31.
        Our i n q u i r y t h e r e f o r e i s t w o f o l d :     (1) Whether t h e

i n f e r e n c e s and p r e s u m p t i o n s i n q u e s t i o n s a t i s f y t h e due

p r o c e s s s t a n d a r d s announced i n Barnes; and ( 2 ) whether t h e

cumulative e f f e c t of t h e s e i n s t r u c t i o n s s h i f t e d t h e u l t i m a t e

burden of p e r s u a s i o n on t h e i s s u e of i n t e n t t o d e f e n d a n t .

        The Supreme C o u r t i n Barnes c o n s i d e r e d t h e r e l a t i o n s h i p

between t h e proven f a c t and t h e i n f e r r e d o r presumed f a c t

t h a t i s r e q u i r e d by due p r o c e s s and concluded:

        " * * * What h a s been e s t a b l i s h e d by t h e c a s e s ,
        however, i s a t l e a s t t h i s : t h a t i f a s t a t u t o r y
        inference submitted t o t h e jury a s s u f f i c i e n t
        t o support conviction s a t i s f i e s t h e reasonable
        doubt standard ( t h a t i s , t h e evidence necessary
        t o invoke t h e i n f e r e n c e i s s u f f i c i e n t f o r a
        r a t i o n a l j u r o r t o f i n d t h e i n f e r r e d f a c t beyond
        a r e a s o n a b l e d o u b t ) a s w e l l as t h e m o r e - l i k e l y -
        than-not standard, then it c l e a r l y accords with
        due p r o c e s s . " B a r n e s , 4 1 2 U.S. 843.

        The p r e s u m p t i o n s t h a t a n u n l a w f u l a c t was done w i t h

u n l a w f u l i n t e n t , and t h a t a p e r s o n i n t e n d s t h e o r d i n a r y

consequences of                h i s v o l u n t a r y a c t , have been a p a r t of

Montana law s i n c e 1895. T h i s C o u r t h a s p r e v i o u s l y approved

t h e u s e of t h e s e p r e s u m p t i o n s i n c r i m i n a l c a s e s on t h e i s s u e

of i n t e n t .    S t a t e v. Caryl,        ( 1 9 7 5 ) , 168 Mont. 4 1 4 , 426, 543
P.2d 389; S t a t e v . McLeod,              ( 1 9 5 7 ) , 1 3 1 Mont. 478, 489, 311
P.2d 400, 407.             See a l s o , S t a t e v . J o n e s ,     ( 1 9 6 3 ) , 143 Mont.
155, 181, 387 P.2d 913.                   The c o n c l u s i o n s drawn t h r o u g h t h e

u s e o f t h e s e p r e s u m p t i o n s a r e g e n e r a l l y f a i r and r e a s o n a b l e

ways t o a s c e r t a i n i n t e n t , which, of c o u r s e , c a n n e v e r be

proved d i r e c t l y .      The i n s t r u c t i o n s emphasized t h a t t h e

" u n l a w f u l a c t " proven must have been v o l u n t a r y .               W believe
                                                                                   e

a r a t i o n a l j u r o r would f i n d beyond a r e a s o n a b l e d o u b t t h a t a

v o l u n t a r y , u n l a w f u l a c t was done w i t h a n u n l a w f u l i n t e n t ,

and w i t h a n i n t e n t t o c a u s e i t s o r d i n a r y consequences.
          he i n f e r e n c e of knowledge o r purpose i n a d e l i b e r a t e

homicide from t h e f a c t t h a t t h e a c c u s e d committed a homicide

and t h a t t h e r e a r e no c i r c u m s t a n c e s of e x c u s e , j u s t i f i c a t i o n

o r m i t i g a t i o n i s c o n t a i n e d i n s e c t i o n 9 5 - 3 0 0 4 ( 2 ) , R.C.M.
1947.         his s t a t u t e was p a s s e d i n 1973, a t t h e same t i m e t h e

c r i m i n a l code i n t r o d u c e d t h e m e n t a l e l e m e n t s of knowledge

and purpose.            I n order t o qualify f o r the instructed inference

t h a t d e f e n d a n t a c t e d p u r p o s e l y o r knowingly, t h e S t a t e was

s t i l l r e q u i r e d t o prove:        (1) A v o l u n t a r y a c t ;     (2) causing

t h e d e a t h of t h e v i c t i m ; and ( 3 ) a b s e n c e of c i r c u m s t a n c e s of

e x c u s e , j u s t i f i c a t i o n o r m i t i g a t i o n . The i n s t r u c t i o n empha-

s i z e d t h e d e a t h must have been " v o l u n t a r i l y c a u s e d by t h e

accused".          T h i s i n f e r e n c e c l e a r l y comports w i t h t h e " r e a -

sonable doubt" standard.

        Defendant a r g u e s t h e c u m u l a t i v e e f f e c t o f t h e s e p r e -

sumptions and i n f e r e n c e s s h i f t s t h e burden of proof on t h e

i n t e n t i s s u e t o defendant.           It i s well established t h a t

c h a l l e n g e d j u r y i n s t r u c t i o n s must b e viewed i n t h e c o n t e x t

of t h e e n t i r e c h a r g e . Cupp v . Naughten,               ( 1 9 7 3 ) , 4 1 4 U.S.
1 4 1 , 146, 94 S. Ct. 396, 400, 38 L. Ed. 2d 368; S t a t e v . F a r n e s ,

(1976) I             Mont.             ,   558 P.2d 472, 33 St.Rep.            1270,
1275; S t a t e v . Bosch,           ( 1 9 5 2 ) , 125 Mont. 566, 574, 242 P.2d
477.      Defendant a r g u e s t h e s e p r e s u m p t i o n s and i n f e r e n c e s

gave t h e j u r y t h e i m p r e s s i o n t h a t d e f e n d a n t must p r o v e l a c k

of i n t e n t .    He f a i l s , however, t o c o n s i d e r t h a t t h e f o l l o w i n g

countervailing i n s t r u c t i o n s w e r e a l s o given t o t h e jury:

         (1) T h a t d e f e n d a n t d e n i e d e v e r y m a t e r i a l a l l e g a t i o n i n

e v e r y c o u n t by h i s p l e a , and t h e r e f o r e e v e r y m a t e r i a l a l l e g a -

t i o n must b e proved beyond a r e a s o n a b l e d o u b t ;

         ( 2 ) T h a t d e f e n d a n t i s presumed t o b e i n n o c e n t , and h i s

g u i l t must be proven beyond a r e a s o n a b l e d o u b t ;
         (3)    ÿ hat     t h e j u r y may n o t c o n v i c t on p o s s i b i l i t i e s ,

c o n j e c t u r e o r s u r p r i s e , b u t o n l y on e v i d e n c e e s t a b l i s h i n g

g u i l t beyond a r e a s o n a b l e d o u b t ;

         ( 4 ) The s t a t u t o r y d e f i n i t i o n s of t h e m e n t a l e l e m e n t s ,

" p u r p o s e l y " and "knowingly";

         ( 5 ) A s t a t e m e n t o f t h e e l e m e n t s of t h e o f f e n s e s c h a r g e d ,

including t h e mental elements;

         ( 6 ) A re-emphasis            ( i n t h e " A d d i t i o n a l I n s t r u c t i o n s " ) of

t h e m e n t a l s t a t e s r e q u i r e d f o r e a c h o f f e n s e , and a r e -

emphasis of t h e r e q u i r e m e n t of a v o l u n t a r y a c t ; and

         ( 7 ) Warnings t h a t t h e p r e s u m p t i o n s n o t e d may n e v e r be

used t o p r o v e t h e p a r t i c u l a r p u r p o s e s t h a t a r e e l e m e n t s of

t h e o f f e n s e s of d e l i b e r a t e homicide by means of t o r t u r e and

aggravated kidnapping.

        When r e a d i n t h e i r e n t i r e t y , t h e i n s t r u c t i o n s c a n o n l y

be i n t e r p r e t e d t o mean t h a t t h e S t a t e had t h e burden of

p r o v i n g e v e r y e l e m e n t of t h e o f f e n s e beyond a r e a s o n a b l e

doubt.        The u s e of t h e p r e s u m p t i o n s and i n f e r e n c e s m e r e l y

s e t f o r t h , i n t e r m s e n t i r e l y c o n s i s t e n t w i t h Montana law,

how t h e S t a t e c o u l d meet t h i s burden by proof of o b j e c t i v e

facts.

        W e a r e aware of t h e r e c e n t d e c i s i o n i n Oregon t h a t t o

i n s t r u c t t h e j u r y on t h e presumption of u n l a w f u l i n t e n t

a r i s i n g from an u n l a w f u l a c t c o n s t i t u t e d a n u n c o n s t i t u t i o n a l

s h i f t i n g of t h e burden of proof on t h e e l e m e n t of i n t e n t

from t h e s t a t e t o d e f e n d a n t .       S t a t e v . Anderson,           (1978),

        Or.           ,    575 P.2d 677.           However, w e r e j e c t t h e r e a -

s o n i n g of t h a t c a s e .      I n t h a t c a s e , u n l i k e t h i s one,        "* * *
t h e i n s t r u c t i o n s , t a k e n as a whole, were n o t c l e a r on t h e

i s s u e s of i n t e n t o r burden of p r o o f . "             Anderson, 575 P.2d
679.      Here,     t h e i n s t r u c t i o n s on i n t e n t and burden of proof

w e r e c l e a r and t h e j u r y was n o t m i s l e d by them.
         I n t h e c o n t e x t o f t h i s c a s e , even i f t h e i n s t r u c t i o n s

had e r r o n e o u s l y s h i f t e d t h e b u r d e n o f p r o o f on t h e i s s u e o f

i n t e n t t o d e f e n d a n t , w e q u e s t i o n w h e t h e r r e v e r s a l would b e

required.        Such a n e r r o r c o u l d n o t h a v e a f f e c t e d t h e j u r y ' s

d e t e r m i n a t i o n t h a t i t w a s d e f e n d a n t who c a u s e d t h e d e a t h o f

t h e victim.          E v i d e n c e of t h e p e r p e t r a t o r ' s i n t e n t i s overwhelming.

The e v i d e n c e w e d e t a i l e d i n t h e b e g i n n i n g o f t h i s o p i n i o n

a b o u t t h e cause of d e a t h , t h e d e f e n d a n t ' s behavior on t h e

d a y s p r i o r t o t h e a t t a c k , and t h e f a c t s and c i r c u m s t a n c e s

f o l l o w i n g t h e a t t a c k , a l l show t h a t d e f e n d a n t a c t e d " p u r p o s e l y "

o r "knowingly".

        A psychiatrist,            Dr.    Robert Wetzler, t e s t i f i e d f o r t h e

d e f e n s e t h a t i f d e f e n d a n t d i d t h e a c t s c h a r g e d i n t h e Informa-

t i o n , h e s u f f e r e d from s u c h a m e n t a l d i s e a s e o r d e f e c t t h a t

h e c o u l d n o t h a v e a c t e d " p u r p o s e l y " o r "knowingly".             This

testimony must be considered i n l i g h t o f t h e f a c t t h a t D r .

W e t z l e r made no i n q u i r y i n t o d e f e n d a n t ' s a c t i o n s o r s t a t e m e n t s

o n t h e n i g h t o f t h e a t t a c k o r t h e two d a y s i m m e d i a t e l y

preceding it, although he admitted t h a t such f a c t o r s could

h a v e some b e a r i n g upon d e f e n d a n t ' s m e n t a l c a p a c i t y when t h e

o f f e n s e was committed.             Another p s y c h i a t r i s t , D r . M.     F.

G r a c i a , and a p s y c h o l o g i s t , D r .   Edmund W.       Shubat, both

expressed t h e o p i n i o n t h a t defendant d i d have c a p a c i t y t o

a c t "purposely" o r "knowingly".

        Furthermore, t a k i n g i n t o account a l l t h e evidence, w e
a r e c o n v i n c e d beyond a r e a s o n a b l e d o u b t t h a t d e f e n d a n t a c t e d

" p u r p o s e l y " o r "knowingly" and t h e r e f o r e , e v e n i f t h e r e was

any e r r o r i n t h e b u r d e n o f p r o o f , i t was h a r m l e s s .          Chapman

v. C a l i f o r n i a ,   ( 1 9 6 7 ) , 386 U.S. 1 8 , 24, 87 S . C t .      524, 8 2 8 ,

1 7 L. Ed. 2d 705.
         Defendant g o e s on t o c l a i m e r r o r b e c a u s e h i s i n s t r u c -

t i o n s were n o t g i v e n .          T h i s argument must f a i l .           ~efendant's

i n s t r u c t i o n s on m e n t a l s t a t e and m e n t a l d i s e a s e and d e f e c t

m i s s t a t e t h e law, and t h e i n s t r u c t i o n s on t h e e l e m e n t s of

t h e crimes c h a r g e d add a n e l e m e n t t h a t i s n o t r e q u i r e d .

        W have c a r e f u l l y examined t h e c o u r t ' s i n s t r u c t i o n s and
         e

f i n d them p r o p e r .       The c o u r t ' s i n g t r u c t i o n s a s a whole

c o r r e c t l y s t a t e t h e law.

        The n e x t argument d e f e n d a n t r a i s e s i s t h a t t h e v e r d i c t

forms p r o v i d e d t o t h e j u r y d i d n o t c o v e r a l l p o s s i b l e v e r -

d i c t s and t h a t t h e y amount t o s p e c i a l v e r d i c t s .

        Defendant s u b m i t t e d i n s t r u c t i o n s and v e r d i c t forms

which c o v e r e d t h e o f f e n s e s of m i t i g a t e d d e l i b e r a t e homicide

and u n l a w f u l r e s t r a i n t .     I t i s c l e a r , as s t a t e d i n S t a t e v .

Gray,     ( 1 9 6 8 ) , 152 Mont. 145, 153, 447 P.2d 475,479:

        " * * * 'The s u b m i s s i o n o f a lower o f f e n s e i s
        j u s t i f i e d o n l y when t h e e v i d e n c e on some b a s i s
        would s u p p o r t a f i n d i n g t h a t t h e d e f e n d a n t i s
        i n n o c e n t of t h e h i g h e r o f f e n s e and g u i l t y of
        t h e lower.' * * *"

See a l s o :      S t a t e v . McDonald,          ( 1 9 1 5 ) , 51 Mont. 1, 149 P.
279; S t a t e v . Baugh,           (1977),              Mont.              ,   571 P.2d 779.

34 St.Rep.         1315.       I n t h i s c a s e t h e r e was no such e v i d e n c e

and t h e i n s t r u c t i o n s and v e r d i c t forms on t h e l e s s e r o f f e n s e s

w e r e properly not given.

          Defendant c l a i m s e r r o r i n t h a t t h e v e r d i c t forms sub-
            to
m i t t e d / t h e j u r y were s p e c i a l v e r d i c t s . H e argues t h a t

Montana law d o e s n o t a l l o w f o r s p e c i f i c f a c t u a l f i n d i n g s by

t h e jury    .
        The j u r y was g i v e n g e n e r a l v e r d i c t s a s k i n g f o r a f i n d i n g

of g u i l t y o r n o t g u i l t y o n each c o u n t .          The j u r y w a s t o make

t h e a d d i t i o n a l f i n d i n g t h a t t h e element necessary f o r t h e

i m p o s i t i o n o f t h e d e a t h p e n a l t y was p r e s e n t .       Under t h o s e
c i r c ~ m s t a n c e s , t h i s a d d i t i o n a l f a c t u a l f i n d i n g does n o t f a l l

i n t o t h e v i c e of a s p e c i a l v e r d i c t .           I t does n o t r e q u i r e a

f a c t d e t e r m i n a t i o n which c o u l d be used t o undermine t h e

general verdict.                Thus, t h e v e r d i c t forms were p e r m i s s i b l e .

         Defendant c l a i m s p r e j u d i c i a l e r r o r i n t h e c o u r t ' s

permitting t h e audience t o tape record t h e S t a t e ' s c l o s i n g

argument t o t h e j u r y .             He c o n t e n d s t h i s p r e j u d i c e d h i s r i g h t

t o a f a i r t r i a l . H i s argument i s t h a t t h e j u r y was i n f l u e n c e d

by t h e argument b e i n g r e c o r d e d b e c a u s e t h e j u r y c o u l d b e l i e v e ,

under t h o s e c i r c u m s t a n c e s , t h e r e was something worth p r e s e r v i n g .

         I n h i s b r i e f , defendant admits t h a t t h e c o u r t ' s f a i l u r e

t o p r o h i b i t t h e r e c o r d i n g o f t h e argument v i o l a t e s no s t a t u t e .

H e c i t e s no c a s e l a w t h a t i s v i o l a t e d .            He a d m i t s t h e Canons

of J u d i c i a l E t h i c s , which have been a d o p t e d by t h i s C o u r t ,
do n o t s p e c i f i c a l l y d e a l w i t h t h i s q u e s t i o n .      He d o e s s a y

t h a t t h e Code of J u d i c i a l Conduct p r o h i b i t s such r e c o r d i n g .

However, t h a t Code h a s n o t been a d o p t e d i n Montana.                          Thus,

no l a w o r r u l e of t h i s C o u r t was v i o l a t e d by t h e a u d i e n c e ' s

t a p e r e c o r d i n g t h e argument.

        A s t o d e f e n d a n t ' s argument t h a t i t p r e j u d i c e d h i s r i g h t

t o a f a i r t r i a l , we f i n d no m e r i t i n t h a t c l a i m .             The r u l e

i s t h a t b e f o r e a judgment i n a c r i m i n a l c a s e w i l l be r e v e r s e d ,

p r e j u d i c e must be shown.              S t a t e v . T o t t e r d e l l , (1959) , 135
Mont. 56, 336 P.2d 696.                      The d e f e n d a n t must d e m o n s t r a t e

p r e j u d i c e from t h e r e c o r d .        S t a t e v . S c h l e i n i n g , ( 1 9 6 5 ) , 146
Mont. 1, 4 0 3 P.2d 625. Defendant h a s n o t d e m o n s t r a t e d h e was
p r e j u d i c e d by t h e r e c o r d i n g s of t h e c l o s i n g argument.               His

r i g h t t o a f a i r t r i a l was n e i t h e r d e n i e d nor invaded.
         Defendant a l l e g e s e r r o r b e c a u s e he had t o make a n o u t -

o f - o r d e r p r e s e n t a t i o n of h i s c a s e - i n - c h i e f   during the s t a t e ' s

case-in-chief.             The u s u a l o r d e r of t r i a l may b e d e p a r t e d from
i n t h e proper case.                S e c t i o n 95-1911,       R.C.M.     1947 s t a t e s :

         "When t h e s t a t e of t h e p l e a d i n g r e q u i r e s i t ,
         o r i n any o t h e r c a s e , f o r good r e a s o n s , and i n
         d i s c r e t i o n of t h e c o u r t , t h e o r d e r p r e s c r i b e d
         i n t h e l a s t s e c t i o n may be d e p a r t e d from."

W e n o t e t h a t t h e a r t f u l p h r a s e "good c a u s e " i s n o t u s e d ,

r a t h e r t h e r e must be "good r e a s o n s " f o r t h e d e p a r t u r e of t h e

u s u a l o r d e r of t h e t r i a l .

         D e f e n d a n t ' s d i f f i c u l t y a r o s e from t h e f a c t t h e F B I

a g e n t s who w e r e t o t e s t i f y i n t h i s c a s e w e r e s c h e d u l e d t o

t e s t i f y i n s e v e r a l o t h e r c a s e s i n o t h e r s t a t e s and t h e judge

would n o t r e q u i r e them t o remain f o r t h e d u r a t i o n of t h e
t r i a l , n e a r l y t h r e e weeks, u n l e s s t h e r e was good r e a s o n t o

keep them.            The c o u r t r e q u e s t e d d e f e n d a n t make a n o f f e r of

proof t o show why t h e s e p e r s o n s s h o u l d n o t be r e l e a s e d from

t h e i r subpoenas a f t e r d e f e n d a n t opened h i s c a s e - i n - c h i e f .

Defendant argued t h a t no r e a s o n a b l e o f f e r of proof c o u l d b e
made u n t i l t h e c o m p l e t i o n of t h e S t a t e ' s c a s e - i n - c h i e f .

T h i s may w e l l have been t r u e p r i o r t o enactment of t h e

l i b e r a l d i s c o v e r y p r o c e d u r e s i n t h e Code of C r i m i n a l Pro-

cedure.         I n t h e p r e s e n t c a s e , however, d e f e n d a n t had examined

t h e F B I r e p o r t s ; h e had examined t h e p h y s i c a l e v i d e n c e ; and
he had a l i s t of t h e proposed e x h i b i t s t h a t were t o be p u t

i n t o evidence.            I f t h e r e was some r e a s o n t o r e q u i r e t h e F B I

a g e n t s t o remain, d e f e n d a n t would know it a t t h e t i m e of

trial.        No showing of such need was made and t h e judge i n a

p r o p e r e x e r c i s e of h i s d i s c r e t i o n and f o r good r e a s o n s
a l l o w e d t h e a g e n t s t o l e a v e a f t e r t h e y had t e s t i f i e d a s p a r t
of t h e d e f e n d a n t ' s c a s e - i n - c h i e f ,   i n t h e m i d d l e of t h e
S t a t e ' s case-in-chief.
         Defendant f u r t h e r a l l e g e s e r r o r b e c a u s e h i s e x p e r t on

m e n t a l d e f e c t o r d i s e a s e was n o t a l l o w e d t o be p r e s e n t

d u r i n g t h e S t a t e ' s p r e s e n t a t i o n of i t s r e b u t t a l e x p e r t s on
t h i s matter.         E a r l i e r i n t h e t r i a l , defendant sought a

r u l i n g from t h e c o u r t t h a t a l l w i t n e s s e s b e e x c l u d e d from

t h e c o u r t r o o m when o t h e r w i t n e s s e s w e r e t e s t i f y i n g .        The
c o u r t g r a n t e d t h i s motion except t h e c o u r t s a i d t h a t t h e

exclusionary r u l e d i d n o t extend t o r e b u t t a l witnesses.

D e f e n d a n t ' s e x p e r t was a w i t n e s s i n h i s c a s e - i n - c h i e f .

A f t e r d e f e n d a n t r e s t e d , h e s o u g h t p e r m i s s i o n from t h e c o u r t

t o have t h i s e x p e r t p r e s e n t i n t h e c o u r t r o o m d u r i n g t h e

testimony of t h e S t a t e ' s r e b u t t a l e x p e r t s .            The c o u r t r e f u s e d

t o g r a n t such permission.                D e f e n d a n t a l l e g e s t h i s was a n

a b u s e o f d i s c r e t i o n which p r e j u d i c e d d e f e n d a n t .

        W e a r e unconviced t h e c o u r t abused i t s d i s c r e t i o n .

D e f e n d a n t ' s e x p e r t was a w i t n e s s i n h i s c a s e t o whom t h e

exclusionary r u l e applied.                   The f a c t t h a t d e f e n d a n t wanted

t o u s e him as a r e b u t t a l w i t n e s s d i d n o t e x c e p t him from t h e

e x c l u s i o n a r y r u l e d e f e n d a n t had a s k e d t h e c o u r t t o i n v o k e .

Nor d o w e see t h a t d e f e n d a n t was p r e j u d i c e d by t h e c o u r t ' s

action.        The S t a t e ' s r e b u t t a l e x p e r t s ' t e s t i m o n y c o n c e r n e d

t h e r e p o r t t h e y had made on d e f e n d a n t ' s m e n t a l d i s e a s e o r

defect.        These w e r e r e p o r t s t h a t t h e d e f e n s e had been sup-

p l i e d w i t h , a s r e q u i r e d by s e c t i o n 9 5 - 5 0 5 ( 5 ) , R.C.M.        1947.

The S t a t e ' s w i t n e s s e s f i n i s h e d a t t h e end o f t h e day and

d e f e n d a n t ' s r e b u t t a l began t h e n e x t d a y .       T h e r e was t i m e

t h e n t o i n f o r m t h e d e f e n s e e x p e r t of any a d d i t i o n a l i n f o r m a -

t i o n n o t i n t h e r e p o r t made by t h e s e e x p e r t s , and t o p r e p a r e

r e b u t t a l testimony.         Under t h o s e c i r c u m s t a n c e s , d e f e n d a n t

was n o t p r e j u d i c e d .

        Defendant argues t h e evidence i s i n s u f f i c i e n t t o j u s t i f y

t h e v e r d i c t s r e n d e r e d a g a i n s t him.     H e s p e c i f i c a l l y argues

t h a t t h e evidence i s i n s u f f i c i e n t t o support t h e v e r d i c t s

t h a t d e f e n d a n t committed d e l i b e r a t e h o m i c i d e by t o r t u r e and
t h a t a s a r e s u l t o f h e r a g g r a v a t e d k i d n a p p i n g , Lana Harding

died.

         I n S t a t e v. F i t z p a t r i c k ,     ( 1 9 7 3 ) , 163 Mont. 220, 226,

516 P.2d 605, t h i s C o u r t s e t f o r t h i t s p o s i t i o n i n d e t e r -

mining q u e s t i o n s of s u f f i c i e n c y of t h e e v i d e n c e :

         "As t h i s C o u r t h a s h e l d many t i m e s o v e r , t h e
         j u r y i s t h e f a c t f i n d i n g body i n o u r system
         of j u r i s p r u d e n c e , and i t s d e c i s i o n i s con-
         trolling.           The j u r y i s f r e e t o c o n s i d e r a l l
         t h e e v i d e n c e p r e s e n t e d and t o p i c k and choose
         which of t h e w i t n e s s e s i t w i s h e s t o b e l i e v e .
         I f s u f f i c i e n t t e s t i m o n y was i n t r o d u c e d , a s
         w e l l a s exhibits t o j u s t i f y t h e j u r y ' s find-
         ings, then i t s conclusion w i l l not be d i s -
         t u r b e d u n l e s s i t i s a p p a r e n t t h e r e was a
         c l e a r m i s u n d e r s t a n d i n g by t h e j u r y o r t h a t
         t h e r e was a m i s r e p r e s e n t a t i o n made t o t h e
         jury. "

         I n t h i s case, t h e evidence presented t o t h e jury d i d

n o t m i s l e a d them, n o r was any of i t e v e r m i s r e p r e s e n t e d t o

them.       The e v i d e n c e was s u f f i c i e n t t o j u s t i f y t h e j u r y ' s

f i n d i n g t h a t Lana Harding w a s k i l l e d by means of t o r t u r e and

t h a t s h e d i e d as a r e s u l t of h e r a g g r a v a t e d k i d n a p p i n g by

defendant.

         The r u l e i s t h a t i f s u b s t a n t i a l e v i d e n c e i s found t o

support t h e v e r d i c t , it w i l l stand.                 S t a t e v . White,    (1965),

146 Mont. 226, 405 P.2d 761; S t a t e v . S t o d d a r d ,              ( 1 9 6 6 ) , 147

blont.    402, 4 1 2 P.2d 827.             Such i s t h e c a s e h e r e .

         Defendant a l l e g e s e r r o r i n t h e t r i a l c o u r t ' s d e n i a l of

h i s motion f o r a new t r i a l .                He c o n t e n d s he was e n t i t l e d t o

a new t r i a l due t o i n s u f f i c i e n c y of t h e e v i d e n c e .         He f u r t h e r

a r g u e s t h a t t h e c.umulation of e r r o r s committed i n h i s t r i a l

d e n i e d him a f a i r t r i a l .

         S i n c e we have h e l d t h a t t h e e v i d e n c e was s u f f i c i e n t t o

s u s t a i n defendant's conviction, w e f u r t h e r hold t h e c o u r t

d i d n o t e r r i n denying t h e motion f o r new t r i a l .
        W f i n d no m e r i t i n d e f e n d a n t ' s argument on c u m u l a t i v e
         e

e r r o r , S i n c e we have h e l d t h a t no s u b s t a n t i a l e r r o r s w e r e

committed, w e d o n o t b e l i e v e t h e d o c t r i n e of c u m u l a t i v e

e r r o r a p p l i e s . W e a r e unconvinced t h a t t h e c o n c e p t s of
" h a r m l e s s e r r o r " and " c u m u l a t i v e e r r o r " a r e i n t e r r e l a t e d .

"Harmless e r r o r " r e f e r s t o t e c h n i c a l e r r o r s , which do n o t

require reversal.                S t a t e v. Gallagher,            ( 1 9 6 8 ) , 1 5 1 Mont.
501, 445 P.2d 45.                "Cumulative e r r o r " r e f e r s t o a number of

e r r o r s which p r e j u d i c e d e f e n d a n t ' s r i g h t t o a f a i r t r i a l .

S t a t e v . Meidinger,           ( 1 9 7 2 ) , 160 Mont. 310, 502 P.2d 58.

Having found t h a t no s u b s t a n t i a l e r r o r s w e r e committed by

t h e t r i a l c o u r t , w e h o l d t h a t t h e d o c t r i n e of c u m u l a t i v e

e r r o r d o e s n o t a p p l y and a new t r i a l w i l l n o t be o r d e r e d .

        Defendant a s s e r t s t h a t t h e t r i a l c o u r t e r r e d by b a s i n g
i t s judgment and s e n t e n c e upon e r r o n e o u s f i n d i n g s , c o n c l u -

s i o n s , s e n t e n c e and o r d e r .     X e f u r t h e r argues t h e death

p e n a l t y imposed a s a s e n t e n c e by t h e t r i a l c o u r t i s u n c o n s t i -

t u t i o n a l under t h e United S t a t e s C o n s t i t u t i o n and t h e 1972

Montana C o n s t i t u t i o n .

        A s t o the e r r o r s i n the c o u r t ' s findings, conclusion,

s e n t e n c e and o r d e r , t h e e r r o r s r e f e r r e d t o a r e e s s e n t i a l l y

c l e r i c a l e r r o r s i n t h e body of t h a t document.                  A mistaken

c i t a t i o n o f s u b s e c t i o n l e t t e r i n s e c t i o n 94-5-105,         R.C.M.

1947, which was c a u s e d by t h e amendment which numbered t h e

s e c t i o n , i s a n example. T h i s document i s n o t i n e r r o r w i t h
r e s p e c t t o t h e f a c t u a l o r l e g a l b a s i s of i t s f i n d i n g s .          his

C o u r t f i n d s no p r e j u d i c e i n t h e c l e r i c a l e r r o r s .
        Defendant was s e n t e n c e d t o d e a t h f o r h i s c o n v i c t i o n of
t h e o f f e n s e s of d e l i b e r a t e homicide and a g g r a v a t e d k i d n a p p i n g .
T h i s s e n t e n c e was imposed by v i r t u e of s e c t i o n s 94-5-105                        and

94-5-304,        R.C.M.      1947.       A t t h e t i m e of t h e c r i m e s , t h e s e

s t a t u t e s reads
         "94-5-105.          S e n t e n c e Of Death For D e l i b e r a t e
         Homicide.

         " ( 1 ) When a d e f e n d a n t i s c o n v i c t e d of t h e o f f e n s e
         of d e l i b e r a t e homicide t h e c o u r t s h a l l impose a
         sentence of death i n t h e following circumstances,
         unless t h e r e a r e m i t i g a t i n g circumstances:

        " ( a ) The d e l i b e r a t e homicide was committed by a
        p e r s o n s e r v i n g a s e n t e n c e o f imprisonment i n t h e
        s t a t e prison; o r

        " ( b ) The d e f e n d a n t was p r e v i o u s l y c o n v i c t e d of
        a n o t h e r d e l i b e r a t e homicide; o r

        " ( c ) The v i c t i m o f t h e d e l i b e r a t e homicide was a
        peace o f f i c e r k i l l e d while performing h i s duty; o r

        " ( d ) The d e l i b e r a t e homicide was committed by means
        of t o r t u r e ; o r

        " ( e ) The d e l i b e r a t e homicide w a s committed by a p e r -
        s o n l y i n g i n w a i t o r ambush; o r

        " ( f ) The d e l i b e r a t e homicide was committed a s a
        p a r t of a scheme o r o p e r a t i o n which, i f completed,
        would r e s u l t i n t h e d e a t h o f more t h a n one p e r s o n . "


        "94-5-304.  S e n t e n c e of Death f o r Aggravated
        Kidnapping.

        "A C o u r t s h a l l impose t h e s e n t e n c e of d e a t h f o l -
        lowing c o n v i c t i o n o f a g g r a v a t e d k i d n a p p i n g i f i t
        f i n d s t h a t t h e v i c t i m i s dead a s t h e r e s u l t of
        t h e criminal conduct unless t h e r e a r e m i t i g a t i n g
        circumstances."

These s e c t i o n s w e r e e n a c t e d i n 1973, and became e f f e c t i v e on

J a n u a r y 1, 1 9 7 4 .    I n 1974, s e c t i o n 94-5-304            w a s amended by
Ch. 126, S 1 , L a w s of 1974, t o r e a d :

        " 94-5-304.           S e n t e n c e of d e a t h f o r a g g r a v a t e d
        k i d n a p p i n g . A c o u r t s h a l l impose t h e s e n t e n c e
        of d e a t h f o l l o w i n g c o n v i c t i o n of a g g r a v a t e d k i d -
        napping i f it f i n d s t h a t t h e v i c t i m i s dead a s
        t h e r e s u l t of t h e c r i m i n a l c o n d u c t . "

T h i s amendment d e l e t e d t h e p h r a s e :          "unless there a r e m i t i -

gating circumstances."                  The amendment had a n e f f e c t i v e d a t e

of March 11, 1974.               A t t h e t i m e of t h e d e a t h of Lana H a r d i n g ,

t h i s amendment was n o t i n e f f e c t .              Therefore, our a n a l y s i s

of t h e c o n s t i t u t i o n a l i t y of t h e s e d e a t h p e n a l t y s t a t u t e s

w i l l c o n c e r n them a s t h e y e x i s t e d a t t h e t i m e of t h e c r i m e s
involved i n t h i s case.
          he d e a t h p e n a l t y s t a t u t e s i n q u e s t i o n h e r e were a d o p t e d

i n r e s p o n s e t o Furman v . G e o r g i a ,         ( 1 9 7 2 ) , 408 U.S. 238, 92
S. Ct. 2726, 33 L. Ed. 2d 346.                   I n Furman, t h e Supreme C o u r t

r e v e r s e d and v a c a t e d d e a t h s e n t e n c e s imposed on t h r e e de-

fendants.          I t was a p e r c u r i a m o p i n i o n , w i t h f i v e s e p a r a t e

c o n c u r r e n c e s and f o u r s e p a r a t e d i s s e n t s . The f i v e c o n c u r r i n g

opinions each a s s e r t e d d i f f e r e n t t h e o r i e s f o r f i n d i n g t h e

s t a t u t e s i n question unconstitutional.                       Essentially, the

f a t a l f l a w i n t h e d e a t h p e n a l t y , under t h e c o n c u r r i n g o p i n i o n s

of Furman, w a s t h e a b s e n c e of c o n s i s t e n t a p p l i c a t i o n of t h e

sanction.

        The c u m u l a t i o n of m a j o r i t y o p i n i o n s i n Furman l e d t o

c o n s i d e r a b l e c o n f u s i o n among t h e s e v e r a l s t a t e s ' l e g i s l a t u r e s

which d e s i r e d t o r e t a i n a c o n s t i t u t i o n a l l y v i a b l e d e a t h

penalty, i.e.,           a d e a t h p e n a l t y t h a t was b e i n g imposed con-

s i s t e n t l y and n o t a r b i t r a r i l y .    I n some j u r i s d i c t i o n s Furman

was r e a d a s r e q u i r i n g a s t r i c t l y mandatory d e a t h s e n t e n c e

f o r c e r t a i n c l a s s e s of proven c r i m e s .           In other jurisdictions,

Furman was r e a d a s a t t a c k i n g u n b r i d l e d d i s c r e t i o n r a t h e r

than d i s c r e t i o n per se.           These s t a t e s p a s s e d s t a t u t e s t o

c o n t r o l t h e d i s c r e t i o n of t h e s e n t e n c i n g a u t h o r i t y . These

s t a t u t e s a l l o w e d t h e d e a t h p e n a l t y t o be imposed o n l y when

unmitigated aggravating circumstances                               were p r e s e n t .

        I n 1976, t h e United S t a t e s Supreme C o u r t c o n s i d e r e d t h e

c o n s t i t u t i o n a l i t y o f mandatory d e a t h p e n a l t y s t a t u t e s .

Woodson v . North C a r o l i n a ,            ( 1 9 7 6 ) , 428 U.S. 280, 96 S. Ct.
2978, 49 L. Ed. 2d 9 4 4 .               The s t a t u t e b e f o r e t h e C o u r t was

North C a r o l i n a ' s d e a t h p e n a l t y s t a t u t e .      I t provided a d e a t h

s e n t e n c e f o r a l l p e r s o n s c o n v i c t e d of f i r s t d e g r e e murder.

The Supreme C o u r t h e l d t h e s t a t u t e u n c o n s t i t u t i o n a l as

v i o l a t i v e of t h e E i g h t h and F o u r t e e n t h ~rnendments. I n two
l a t e r cases, t h e Supreme C o u r t a l s o h e l d mandatory d e a t h

penalty s t a t u t e s unconstitutional.                     Coker v . G e o r g i a ,       (1977),

433 U.S. 584, 97 S . C t .       2861, 53 L. Ed. 2d 982; Harry R o b e r t s

v. Louisiana,            ( 1 9 7 7 ) , 431 U.S. 633, 97 S. Ct. 1993, 52 L. Ed.
2d 637.        The problem w i t h mandatory d e a t h p e n a l t y s t a t u t e s ,

a c c o r d i n g t o t h e C o u r t , was :

         "* * *      i t i s e s s e n t i a l t h a t t h e c a p i t a l sen-
        t e n c i n g d e c i s i o n a l l o w f o r c o n s i d e r a t i o n of
        w h a t e v e r m i t i g a t i n g c i r c u m s t a n c e s may b e rele-
        v a n t t o e i t h e r t h e p a r t i c u l a r offender o r par-
        t i c u l a r o f f e n s e . * * *" H a r r y R o b e r t s , 431 U.S. 637.

        The d e a t h p e n a l t y s t a t u t e s u n d e r a t t a c k i n t h e i n s t a n t

c a s e , s e c t i o n s 94-5-105       and 94-5-304,           a s they existed a t t h e

t i m e o f t h e crimes, a r e n o t mandatory d e a t h p e n a l t y s t a t u t e s .
Thus, t h e y c a n w i t h s t a n d s c r u t i n y u n d e r t h e d e c i s i o n s o f

Woodson, Coker, and H a r r y R o b e r t s b e c a u s e t h e y a l l o w f o r

consideration of mitigating circumstances.

        A l s o i n 1976, t h e Supreme C o u r t c o n s i d e r e d t h e c o n s t i -

t u t i o n a l i t y of t h o s e d e a t h p e n a l t y s t a t u t e s t h a t c o n t r o l l e d

t h e d i s c r e t i o n of t h e sentencing a u t h o r i t y .            Unlike t h e i r

mandatory c o u n t e r p a r t s , t h e C o u r t u p h e l d t h e s e s t a t u t e s .

Gregg v. G e o r g i a ,       ( 1 9 7 6 ) , 428 U.S. 1 5 3 , 96 S. Ct. 2909, 49 L

Ed 2d 859; P r o f f i t t v . F l o r i d a ,         ( 1 9 7 6 ) , 428 U.S. 242, 96
S. Ct. 2960, 4 9 L. Ed. 2d 913; a n d , J u r e k v . T e x a s ,                   ( 1 9 7 6 ) , 428
U.S. 262, 96 S. Ct. 2950, 49 L. Ed. 2d 929.                   I n Gregg t h e

Supreme C o u r t s t a t e d :

        "Furman mandates t h a t where d i s c r e t i o n i s a£-
        f o r d e d a s e n t e n c i n g body on a m a t t e r s o g r a v e as
        t h e d e t e r m i n a t i o n o f w h e t h e r a human l i f e s h o u l d
        b e t a k e n o r s p a r e d , t h a t d i s c r e t i o n must be
        s u i t a b l y d i r e c t e d and l i m i t e d s o a s t o m i n i m i z e
        t h e r i s k of wholly a r b i t r a r y and c a p r i c o u s a c t i o n . "
        428 U.S. 189.

        The Montana s t a t u t e s d e f e n d a n t c h a l l e n g e s a r e d e s i g n e d

t o c o n t r o l t h e d i s c r e t i o n of t h e sentencing a u t h o r i t y .

These s t a t u t e s a r e i n t h e c o n s t i t u t i o n a l l y p e r m i s s i b l e
ground between unbending mandatory d e a t h s e n t e n c e s and

u n b r i d l e d d i s c r e t i o n i n t h e i m p o s i t i o n of t h e d e a t h p e n a l t y .
         I n i t s d e c i s i o n s of Gregg, J u r e k and P r o f f i t t , t h e

u n i t e d S t a t e s Supreme C o u r t seems t o have e s t a b l i s h e d t h r e e

g e n e r a l c r i t e r i a which a r e r e q u i s i t e t o a v a l i d d e a t h p e n a l t y

s t a t u t o r y scheme.

         F i r s t , t h e r e must b e a t l e a s t o n e s t a t u t o r y a g g r a v a t i n g

c i r c u m s t a n c e b e f o r e a d e a t h s e n t e n c e may b e c o n s i d e r e d .

Second, t h e d e f e n s e must be a f f o r d e d t h e o p p o r t u n i t y t o

b r i n g b e f o r e t h e s e n t e n c i n g body a t a s e p a r a t e s e n t e n c i n g

h e a r i n g any m i t i g a t i n g c i r c u m s t a n c e s r e l a t i n g t o t h e i n d i -

vidual defendant.                T h i r d , t h e r e must b e a v a i l a b l e prompt

j u d i c i a l r e v i e w of t h e s e n t e n c i n g d e c i s i o n by a c o u r t of

s t a t e - w i d e j u r i s d i c t i o n , p r o v i d i n g a means t o promote t h e

evenhanded, r a t i o n a l and c o n s i s t e n t i m p o s i t i o n of d e a t h

s e n t e n c e s under t h e law.

        S e c t i o n s 94-5-105        and 94-5-304          satisfy the f i r s t cri-

t e r i o n s e t f o r t h above.          Under s e c t i o n 94-5-105,           the death

p e n a l t y c a n n o t be imposed u n l e s s o n e of s i x a g g r a v a t i n g

c i r c u m s t a n c e s i s found by t h e trier of f a c t t o e x i s t .                   Here,

i t was found t h a t d e f e n d a n t committed d e l i b e r a t e homicide by

means of t o r t u r e .         S e c t i o n 94-5-105 (1) d ) , R.C.M.
                                                           (                         1947.

Under 94-5-304,             t h e d e a t h s e n t e n c e c a n n o t be imposed u n l e s s

i t i s found t h e k i d n a p v i c t i m d i e d a s a r e s u l t of t h e a g g r a -

vated kidnapping.                Such a f i n d i n g was made i n t h i s c a s e by

the jury.

        The second c r i t e r i o n , t h a t m i t i g a t i n g c i r c u m s t a n c e s b e

reviewed a t a s e p a r a t e s e n t e n c i n g h e a r i n g , i s s a t i s f i e d by

two s e p a r a t e s t a t u t o r y p r o v i s i o n s :   F i r s t , both death penalty

s t a t u t e s p r o v i d e t h a t t h e c o u r t " s h a l l " impose a s e n t e n c e of
death "unless t h e r e a r e m i t i g a t i n g circumstances".                        Defendant

u r g e s t h e " u n l e s s " c l a u s e may p u r p o r t t o c i r c u m s c r i b e t h e
sentencing judge's authority, but there are no guiding

standards nor sources of information provided for.      This
argument ignores the second statutory provision relevant

here--that is, the presentence investigation report to be
delivered to and considered by the sentencing court in
felony cases.   Section 95-2204, R.C.M. 1947, provides the
report shall contain information respecting "the charac-
teristics, circumstances, needs, and potentialities of the
defendant; his criminal record and social history; the
circumstances of the offense;   * * *   and the harm to the
victim, his immediate family, and the community."     The
report provides the sentencing authority with whatever
circumstances may exist in mitigation of the defendant's
conduct.
     Reading the two provisions together, the sentencing
court is required to consider mitigating circumstances and
is required to consider the presentence investigation report
which must contain any matters relevant to mitigation.        In
addition, all sentencing courts are directed by section 95-
2201, R.C.M. 1947, to perform their sentencing functions "to
the end that persons convicted of a crime shall be     dealt
with in accordance with their individual characteristics,
circumstances, needs and potentialities".     This mandates the
imposition of sentences which are not disproportionate to
the severity of the crime.   Finally, the defendant is autho-
rized to seek a hearing to present to the court his testimony
and evidence in mitigation of punishment.
     Prompt judicial review of death sentences is provided
for by appeal to this Court as well as review to the Sentence
Review Division.   This Court determines the legality of the
sentence imposed, State v. Simtob, (1969), 154 Mont. 286,
462 p.2d 8 7 3 , w h i l e t h e S e n t e n c e Review D i v i s i o n i s d e s i g n e d

t o d e t e r m i n e t h e a p p r o p r i a t e n e s s o f t h e s e n t e n c e w i t h re-

s p e c t t o t h e i n d i v i d u a l o f f e n d e r and p a r t i c u l a r o f f e n s e .
This s a t i s f i e s t h e t h i r d c r i t e r i a .

        Although M o n t a n a ' s s t a t u t o r y scheme i s u n l i k e t h o s e

approved by t h e u n i t e d S t a t e s Supreme C o u r t i n Gregg,
P r o f f i t t , and J u r e k , w e see no s u b s t a n t i v e f a i l u r e o f

Montana's s t a t u t o r y scheme t o comply w i t h c o n s t i t u t i o n a l

standards.          Our s y s t e m i s n e i t h e r w h o l l y mandatory n o r

wholly d i s c r e t i o n a r y .      There a r e p r e c i s e s t a t u t o r y r e q u i r e -

ments f o r f i n d i n g a g g r a v a t i n g and m i t i g a t i n g c i r c u m s t a n c e s ,

and a p r o c e d u r e f o r f l u s h i n g o u t t h e f a c t s w i t h r e s p e c t t o

such circumstances.                  T h e r e i s a p p e l l a t e r e v i e w a t two l e v e l s ,

i n s u r i n g t h a t t h e s e n t e n c e i s b o t h l e g a l and p r o p o r t i o n a l t o

t h e n a t u r e and c l a s s o f c r i m e .        In short, we believe that

t h e Montana s t a t u t o r y scheme i n e x i s t e n c e a t t h e t i m e o f t h e

crimes herein, a f f o r d s defendant t h e procedural safeguards

necessary t o p r o t e c t h i s s u b s t a n t i v e r i g h t s t o be sentenced

without a r b i t r a r i n e s s o r caprice.

        Therefore, we hold t h a t t h e death penalty s t a t u t e s i n

q u e s t i o n i n t h i s c a s e a r e c o n s t i t u t i o n a l under t h e United

S t a t e s c o n s i t u t i o n a l requirements.          They a r e c o n s t i t u t i o n a l

on t h e i r f a c e and a s a p p l i e d t o t h i s d e f e n d a n t .

        Defendant n e x t contends t h a t s h i f t i n g t h e burden of

proving i n s a n i t y t o t h e defendant o f f e n d s t h e due process

c l a u s e of t h e Montana C o n s t i t u t i o n .

        D e f e n d a n t r e l i e s on t h e r e a s o n i n g o f a c o l o r a d o c a s e ,

S t a t e ex r e l . Juhan v. D i s t r i c t Court,              (1968) I 1 6 5 Cola-

253, 439 P.2d 741. P r i o r t o J u h a n , t h e c o l o r a d o Supreme

C o u r t had a l w a y s h e l d t h e b u r d e n was o n t h e s t a t e t o d i s p r o v e

a p r o p e r l y r a i s e d d e f e n s e o f i n s a n i t y beyond a r e a s o n a b l e
doubt.       The l e g i s l a t u r e s u b s e q u e n t l y p a s s e d a s t a t u t e pur-

p o r t i n g t o s h i f t t h e burden t o d e f e n d a n t .          The Colorado

Supreme C o u r t i n J u h a n , i n a 3-2 d e c i s i o n , h e l d i t s p r e v i o u s

d e c i s i o n s were i n t e r p r e t a t i o n s o f t h e due p r o c e s s c l a u s e of

t h e Colorado C o n s t i t u t i o n , and t h e r e f o r e t h e l e g i s l a t u r e was

p o w e r l e s s t o v a r y t h e c o n s t i t u t i o n a l r u l i n g by l e g i s l a t i v e

enactment.

         Defendant's reasoning i s s i m i l a r .                   I n 1895, t h e U n i t e d

S t a t e s Supreme C o u r t h e l d t h a t i n t h e f e d e r a l system, t h e

burden was o n t h e s t a t e t o d i s p r o v e i n s a n i t y beyond a r e a -

sonable doubt.             Davis v . United S t a t e s ,            ( 1 8 9 5 ) , 160 U.S.
469, 16 S. Ct. 353, 40 L.ed.           499.      Three Montana c a s e s de-

c i d e d s h o r t l y t h e r e a f t e r adopted t h e Davis r u l e f o r Montana.

S t a t e v . Brooks,        ( 1 8 9 9 ) , 23 Mont. 146, 57 P . 1038; S t a t e v .

Peel,     ( 1 8 9 9 ) , 23 Mont. 358, 59 P . 169; S t a t e v . F e l k e r ,

( 1 9 0 3 ) , 27 Mont. 451, 7 1 P .             668.      The Montana L e g i s l a t u r e i n

1925 p a s s e d Ch. 8 7 , Laws of 1925, imposing t h e burden on

d e f e n d a n t t o p r o v e h i s i n s a n i t y by a p r e p o n d e r a n c e of t h e

evidence.         Thisbecame s u b s e c t i o n 2 o f former s e c t i o n 94-119,

R.C.M.      1947.      The p r e s e n t s t a t u t e , p a s s e d i n 1967, i s s e c -

t i o n 95-503,       R.C.M.      1947.       Thus, t h e burden h a s remained on

t h e d e f e n d a n t s i n c e 1925.       Montana c a s e s s i n c e 1925 have

r e l i e d upon t h e s t a t u t e and h e l d t h e j u r y s h o u l d be i n -

s t r u c t e d t h a t d e f e n d a n t must p r o v e i n s a n i t y by a prepon-

d e r a n c e of t h e e v i d e n c e .    S t a t e v. Vettere,           ( 1 9 2 6 ) , 76 f/lont.

574, 248 P . 1 7 9 .           The main t h r u s t of d e f e n d a n t ' s argument i s

t h a t t h e o l d Montana c a s e s w e r e of c o n s t i t u t i o n a l s i g n i f i c a n c e
and c o u l d n o t b e v a r i e d by t h e l e g i s l a t u r e ;         thus ~ o n t a n a ' s

s t a t u t e s have v i o l a t e d t h e due p r o c e s s c l a u s e of t h e Montana

C o n s t i t u t i o n s i n c e 1925.
         The problem w i t h t h i s argument i s t h a t i t assumes

Brooks, P e e l , and F e l k e r were based on t h e due p r o c e s s

c l a u s e of t h e Montana C o n s t i t u t i o n .          There i s no mention of

t h e Montana C o n s t i t u t i o n i n any of them.                   They merely f o l -

lowed t h e r u l e announced by t h e Supreme C o u r t i n Davis.                                The

Supreme C o u r t i n Leland v . Oregon,                     ( 1 9 5 2 ) , 343 U.S. 790, 72
S. Ct. 1 0 0 2 , 9 6 L.ed 1302, n o t e d t h a t Davis " o b v i o u s l y e s t a b -

l i s h e s no c o n s t i t u t i o n a l d o c t r i n e , b u t o n l y t h e r u l e t o be

followed i n f e d e r a l c o u r t s . "          Similarly, it i s apparent t h a t

Brooks, Peel and F e l k e r w e r e n o t e s t a b l i s h i n g a c o n s t i t u t i o n a l

d o c t r i n e f o r Montana.         J u s t a s Congress c o u l d c o n c e i v a b l y

change t h e f e d e r a l r u l e s e t f o r t h i n Davis, t h e Montana

L e g i s l a t u r e c l e a r l y had t h e power t o change t h e r u l e announced

i n t h e e a r l y Montana c a s e s .

        On remand from t h e United S t a t e s Supreme C o u r t , t h e

i s s u e b e f o r e t h i s C o u r t i s whether t h e t r i a l c o u r t ' s i n s t r u c -

t i o n on m e n t a l d i s e a s e o r d e f e c t u n c o n s t i t u t i o n a l l y s h i f t e d

t h e burden o f proof of s t a t e of mind t o d e f e n d a n t .                       The

Supreme C o u r t d i r e c t e d u s t o r e c o n s i d e r o u r e a r l y d e c i s i o n

i n t h i s c a s e i n l i g h t o f P a t t e r s o n v . New York,              ( 1 9 7 7 ) , 432
U.S. 197, 97 S. Ct. 2319, 53 L. Ed. 2d 281.                  I n doing s o , w e

w i l l examine t h e d e f e n s e of m e n t a l d i s e a s e o r d e f e c t a s i t

e x i s t s under Montana law and a s a p p l i e d i n t h i s case.

        Evidence o f a d e f e n d a n t ' s m e n t a l d i s e a s e o r d e f e c t i s

a d m i s s i b l e i n Montana c r i m i n a l t r i a l s f o r two s t a t u t o r y

d e f e n s e s . S e c t i o n 9 5 - 5 0 1 ( a ) , R.C.M.    1947, p r o v i d e s :

        " A p e r s o n i s n o t r e s p o n s i b l e f o r c r i m i n a l con-
        d u c t i f a t t h e t i m e of such c o n d u c t a s a r e s u l t
        of m e n t a l d i s e a s e o r d e f e c t h e i s u n a b l e e i t h e r
        t o a p p r e c i a t e t h e c r i m i n a l i t y of h i s c o n d u c t
        o r t o conform h i s c o n d u c t t o t h e r e q u i r e m e n t s
        of law."
T h i s s e c t i o n d e f i n e s Montana's " l e g a l i n s a n i t y " d e f e n s e .

S e c t i o n 9 5 - 5 0 3 ( a ) , R.C.M.      1947, p l a c e s upon t h e d e f e n d a n t

t h e burden of e s t a b l i s h i n g h i s l e g a l i n s a n i t y by a p r e -

ponderance o f t h e e v i d e n c e .             Defendant concedes t h e S t a t e

may a l l o c a t e t o t h e d e f e n d a n t t h e burden of p r o v i n g h i s

l e g a l i n s a n i t y w i t h o u t v i o l a t i n g t h e United S t a t e s C o n s t i t u -

tion.       P a t t e r s o n v. New York, s u p r a ; R i v e r a v . Delaware,

( 1 9 7 6 ) , 429 U.S. 877, 97 S. Ct. 226, 50 L. Ed. 2d 160; Leland

v. Oregon, s u p r a .          Defendant c o n t e n d s , however, t h a t t h e

second c r i m i n a l d e f e n s e i n v o l v i n g m e n t a l d i s e a s e o r d e f e c t

u n c o n s t i t u t i o n a l l y s h i f t e d t h e burden t o d e f e n d a n t t o d i s -

prove i n t e n t , a n e s s e n t i a l e l e m e n t of t h e c r i m e c h a r g e d .

        I n a d d i t i o n t o t h e l e g a l i n s a n i t y d e f e n s e which, i f

proven, e x c l u d e s a d e f e n d a n t ' s r e s p o n s i b i l i t y f o r a n o t h e r -

w i s e c r i m i n a l a c t , e v i d e n c e of a d e f e n d a n t ' s m e n t a l d i s e a s e

o r d e f e c t i s a l s o a d m i s s i b l e i n Montana c r i m i n a l t r i a l s          I'   *
* *   whenever i t i s r e l e v a n t t o p r o v e t h a t t h e d e f e n d a n t d i d

o r d i d n o t have a s t a t e of mind which i s an e l e m e n t of t h e

offense."         S e c t i o n 95-502,        R.C.M.     1947.      This s e c t i o n i s a

c o d i f i c a t i o n of t h e " d i m i n i s h e d c a p a c i t y " d e f e n s e , under

which a d e f e n d a n t may show t h a t h e s u f f e r e d from a m e n t a l

d i s e a s e o r d e f e c t which, a l t h o u g h i n s u f f i c i e n t t o e s t a b l i s h

l e g a l i n s a n i t y a s a c o m p l e t e d e f e n s e , made him i n c a p a b l e of

forming t h e c r i m i n a l i n t e n t d e f i n e d by s t a t u t e a s a n e l e m e n t

of t h e c r i m e c h a r g e d .

        I n 1967, when s e c t i o n 95-502,                R.C.M.     1947, was e n a c t e d

by t h e Montana l e g i s l a t u r e , homicide i n Montana was d i v i d e d
i n t o f o u r c l a s s i f i c a t i o n s , e a c h r e q u i r i n g a d i f f e r e n t and

s p e c i f i c mental s t a t e .         The i n t e n t e l e a e n t of f i r s t d e g r e e

murder was d e l i b e r a t i o n , p r e m e d i t a t i o n and m a l i c e a f o r e -

t h o u g h t , w h i l e t h a t of second d e g r e e murder w a s m a l i c e
aforethought, without d e l i b e r a t i o n o r premeditation.                              Sec-

t i o n 94-2503,        R.C.M.      1947. S t a t e v . Brooks ( 1 9 6 7 ) , 150 Mont.
399, 436 P.2d 9 1 .              Voluntary manslaughter c o n s i s t e d of any

u n l a w f u l k i l l i n g , w i t h o u t malice, upon a s u d d e n q u a r r e l o r

h e a t of passion.            S e c t i o n 9 4 - 2 5 0 7 ( 1 ) , R.C.M.     1947.       Involun-

t a r y manslaughter, t h e f o u r t h c l a s s i f i c a t i o n of homicide

u n d e r Montana c r i m i n a l law i n 1967, d i d n o t h a v e c r i m i n a l

i n t e n t a s a s t a t u t o r y e l e m e n t of t h e c r i m e ; t h e i s s u e ,

r a t h e r , was o n e o f c r i m i n a l n e g l i g e n c e .     S e c t i o n 94-2507(2),

R.C.M.      1947.       S t a t e v. S o u h r a d a ,   ( 1 9 4 9 ) , 1 2 2 Mont. 377, 204
P.2d 792.

         The d i m i n i s h e d c a p a c i t y d e f e n s e was t r a d i t i o n a l l y u s e d

t o show t h a t , d u e t o m e n t a l d i s e a s e o r d e f e c t , t h e d e f e n d a n t

was u n a b l e t o form t h e s p e c i f i c i n t e n t which was a n e l e m e n t

o f a h i g h e r d e g r e e o f a n o f f e n s e s u c h a s h o m i c i d e , and t h a t

a lesser d e g r e e o f c r i m i n a l h o m i c i d e , which l a c k e d t h a t

s p e c i f i c i n t e n t a s a n e l e m e n t of t h e c r i m e , was i n f a c t

committed.          S e e , Anno.      22 ALR3d 1228, 1238-43                   (1968).        Thus,

u n d e r Montana law i n e f f e c t when s e c t i o n 95-502,                    R.C.M.

1947, was e n a c t e d , e v i d e n c e o f a d e f e n d a n t ' s m e n t a l d i s e a s e

o r d e f e c t was a d m i s s i b l e t o p r o v e o r d i s p r o v e , f o r example,

t h a t , a l t h o u g h a d e f e n d a n t committed a n u n l a w f u l k i l l i n g

w i t h m a l i c e a f o r e t h o u g h t , h e had n o t t h e c a p a c i t y t o form

the specific intent--deliberation                         o r premeditation--which

was a n e l e m e n t o f f i r s t d e g r e e murder.

         B y J a n u a r y 1974, when Lana Harding was k i d n a p p e d and

murdered, Montana had a d o p t e d i t s p r e s e n t c r i m i n a l c o d e .

The new c o d e a b o l i s h e d a l l d i s t i n c t i o n s between f i r s t and

s e c o n d d e g r e e murder.        M a l i c e a f o r e t h o u g h t and p r e m e d i t a t i o n

a r e no l o n g e r e l e m e n t s o f t h e c r i m i n a l h o m i c i d e o f f e n s e .

The i n t e n t e l e m e n t o f t h e crime o f h o m i c i d e u n d e r p r e s e n t
Montana law i s m e r e l y " p u r p o s e l y , knowingly, o r n e g l i g e n t l y "

c a u s i n g t h e d e a t h o f a n o t h e r human b e i n g .          S e c t i o n 94-5-101,
R.C.M.      1947.       There a r e t h r e e t y p e s of c r i m i n a l homicide.

D e f e n d a n t was c h a r g e d w i t h , and c o n v i c t e d o f , d e l i b e r a t e

h o m i c i d e , a c r i m i n a l h o m i c i d e committed p u r p o s e l y o r knowingly.
S e c t i o n 94-5-102 (1) a ) , R.C.M.
                          (                           1947.       Mitigated deliberate

h o m i c i d e , a lesser o f f e n s e , a l s o r e q u i r e s t h a t t h e d e f e n d a n t

commit t h e c r i m i n a l h o m i c i d e p u r p o s e l y o r knowingly, b u t

t h a t t h e d e l i b e r a t e h o m i c i d e b e committed u n d e r t h e i n f l u -

e n c e o f e x t r e m e m e n t a l o r e m o t i o n a l stress f o r which t h e r e

i s a reasonable excuse.                   S e c t i o n 94-5-103(1),           R.C.M.      1947.

The t h i r d t y p e o f c r i m i n a l h o m i c i d e , n e g l i g e n t h o m i c i d e , i s

i n a p p l i c a b l e t o t h e f a c t s shown a t t r i a l .

         Because t h e s t a t u t o r y d e f i n i t i o n s o f b o t h d e l i b e r a t e

h o m i c i d e and m i t i g a t e d d e l i b e r a t e h o m i c i d e r e q u i r e p r o o f by

t h e S t a t e of t h e i d e n t i c a l mental element--purposely                        or

knowingly--there             was no lesser d e g r e e o f c r i m i n a l h o m i c i d e

o f which d e f e n d a n t c o u l d have been c o n v i c t e d upon p r o o f t h a t

he was u n a b l e t o form t h e m e n t a l s t a t e r e q u i r e d i n d e l i b -

e r a t e homicide.          The S t a t e c o n c l u d e s t h a t , b e c a u s e a l l o f

t h e c h a r g e s r e q u i r e d a showing o f p u r p o s e f u l o r knowing

c o n d u c t , t h e s e c t i o n 95-502 d e f e n s e o f m e n t a l d i s e a s e o r

d e f e c t n e g a t i n g t h e a b i l i t y t o form a p u r p o s e f u l o r knowing

i n t e n t was a c o m p l e t e , r a t h e r t h a n a p a r t i a l , d e f e n s e and a s

s u c h merged w i t h t h e i n s a n i t y d e f e n s e o f s e c t i o n 95-501.

         W e do n o t a g r e e w i t h t h e S t a t e t h a t ,        i n t h i s case, the

d i m i n i s h e d c a p a c i t y and i n s a n i t y d e f e n s e s w e r e n e c e s s a r i l y

identical.          The p r e s c r i b e d m e n t a l s t a t e of " p u r p o s e l y o r

knowinglyv a p p l i e s t o each element of t h e c r i m e of d e l i b e r a t e

homicide.          S e c t i o n 94-2-103(1)          and ( 2 ) , R.C.M.          1947.       To b e

g u i l t y o f d e l i b e r a t e h o m i c i d e , t h e r e f o r e , o n e must e i t h e r
have t h e p u r p o s e t o k i l l o r know t h a t i t was h i g h l y p r o b a b l e

t h a t h i s a c t i o n s would r e s u l t i n t h e d e a t h of a n o t h e r human

being.       While l e g a l i n s a n i t y would have c o m p l e t e l y exon-

e r a t e d d e f e n d a n t from r e s p o n s i b i l i t y f o r h i s c r i m i n a l con-

d u c t , t h e d i m i n i s h e d c a p a c i t y d e f e n s e c o u l d b e used i n a

c r i m i n a l homicide c a s e t o show, f o r example,                   " * * * that
a l t h o u g h d e f e n d a n t knew t h e n a t u r e and q u a l i t y of t h e a c t

(the assault          * *    *)   and knew t h a t it was wrong"                   and s o w a s

n o t i r r e s p o n s i b l e under t h e l e g a l i n s a n i t y t e s t ,      "he l a c k e d

m e n t a l c a p a c i t y t o form t h e i n t e n t t o k i l l       * * *".        Weihofen

and O v e r h o l s e r , Mental D i s o r d e r A f f e c t i n g t h e Degree of a

Crime, 56 Yale L . J .            959, 979-80         (1948).        A defendant then,

due t o m e n t a l d i s e a s e o r d e f e c t p r e c l u d i n g him from forming

t h e i n t e n t t o commit c r i m i n a l homicide, m i g h t be found

g u i l t y of t h e lesser i n c l u d e d o f f e n s e of a g g r a v a t e d a s s a u l t .

See, S t a t e v . Booth,           ( 1 9 7 7 ) , 30 0r.App.       351, 567 P.2d 559,



        Defendant m a i n t a i n s t h e S t a t e w a s r e q u i r e d t o p r o v e         " *
* *   t h a t d e f e n d a n t h a d , and c o u l d have had, a p a r t i c u l a r

s t a t e o f mind which i s a n e l e m e n t of t h e o f f e n s e " , and t h a t

by making d i m i n i s h e d c a p a c i t y a n a f f i r m a t i v e d e f e n s e , t h e

t r i a l judge u n c o n s t i t u t i o n a l l y s h i f t e d t o d e f e n d a n t t h e

burden of d i s p r o v i n g a n e s s e n t i a l e l e m e n t of t h e o f f e n s e s

charged.

        " * * * t h e Due P r o c e s s C l a u s e p r o t e c t s t h e
        a c c u s e d a g a i n s t c o n v i c t i o n e x c e p t upon proof
        beyond a r e a s o n a b l e d o u b t of e v e r y f a c t neces-
        s a r y t o c o n s t i t u t e t h e c r i m e w i t h which he i s
        charged."          I n r e Winship, ( 1 9 7 0 ) , 397 U.S. 358,
        364, 90 S . C t . 1068, 25 L. Ed. 2d 368.

        W e must t h e r e f o r e a n a l y z e Montana's d e l i b e r a t e homicide

s t a t u t e t o d e t e r m i n e i f a d e f e n d a n t ' s l a c k of m e n t a l d i s e a s e

o r d e f e c t , and h i s r e s u l t i n g a b i l i t y t o p u r p o s e l y o r know-

i n g l y c a u s e t h e d e a t h of a n o t h e r p e r s o n , i s a f a c t n e c e s s a r y
t o c o n s t i t u t e t h e c r i m e c h a r g e d . P a t t e r s o n v . New York,

supra.

         I n Montana, a p e r s o n commits t h e o f f e n s e of d e l i b e r a t e

homicide i f he p u r p o s e l y o r knowingly c a u s e s t h e d e a t h of

a n o t h e r human b e i n g . S e c t i o n s 94-5-102 (1)( a ) , 94-5-101 (1),
R.C.M.      1947.     The s t a t u t o r i l y d e f i n e d e l e m e n t s of t h e o f -

f e n s e , e a c h of which t h e S t a t e must p r o v e beyond a r e a s o n a b l e

d o u b t , a r e t h e r e f o r e c a u s i n g t h e d e a t h of a n o t h e r human

b e i n g w i t h t h e knowledge t h a t you a r e c a u s i n g o r w i t h t h e

purpose t o c a u s e t h e d e a t h of t h a t human b e i n g . A p e r s o n

a c t s " w i t h knowledge" o r "knowingly"                " * * * with respect t o
t h e r e s u l t of c o n d u c t d e s c r i b e d by a s t a t u t e d e f i n i n g a n

o f f e n s e when he i s aware t h a t i t i s h i g h l y p r o b a b l e t h a t

such r e s u l t w i l l be c a u s e d by h i s c o n d u c t .     * * *"       Section

94-2-101(27),         R.C.M.      1947.      The s t a t u t e d o e s n o t r e q u i r e t h e

S t a t e t o p r o v e t h e d e f e n d a n t does n o t s u f f e r from m e n t a l

d i s e a s e o r d e f e c t which would p r e v e n t t h e d e f e n d a n t from

d o i n g t h e a c t p u r p o s e l y o r knowingly.

         Because s a n i t y o r l a c k of m e n t a l d i s e a s e o r d e f e c t i s

n o t a n e l e m e n t i n c l u d e d i n t h e d e f i n i t i o n s of any of t h e

c r i m e s c h a r g e d a g a i n s t d e f e n d a n t , t h e S t a t e may r e l y upon

t h e r e b u t t a b l e presumption t h a t t h e d e f e n d a n t was s a n e when

t h e o f f e n s e was committed.           Cf. Mullaney v . W i l b u r ,          (1975),

421 U.S. 684, 95 S. Ct. 1881, 4 4 L. Ed. 2d 508; s e e , P a t t e r s o n

v . New York, 432 U.S. 212-216.       The s a n i t y p r e s u m p t i o n i s a

p r e s u m p t i o n which a l l t h e s t a t e s employ i n c r i m i n a l t r i a l s .

S e e , H. Weihofen, Mental D i s o r d e r - - C r i m i n a l Defense,
                                            as a

( 1 9 5 4 ) , pp.   214-215,     and cases c o l l e c t e d t h e r e i n ; Leland v.

Oregon, 343 U.S.           a t 799.       Without a presumption t h a t every-
o n e i s s a n e and c a p a b l e of committing c r i m e s ,           " *    * *   the

government would always b e under t h e n e c e s s i t y of adducing
a f f i r m a t i v e e v i d e n c e of t h e s a n i t y of t h e a c c u s e d .      But a

r e q u i r e m e n t of t h a t c h a r a c t e r would s e r i o u s l y d e l a y and

embarrass t h e e n f o r c e m e n t of t h e laws a g a i n s t c r i m e , and i n

most c a s e s be u n n e c c e s s a r y .     * * *"       Davis v . United S t a t e s ,

 ( 1 8 9 5 ) , 160 U.S. 469, 486, 16 S. Ct. 353, 40 L.ed.           499.      The

t r i a l c o u r t i n s t r u c t e d t h e j u r y d e f e n d a n t w a s presumed t o

have been s a n e a t t h e t i m e t h e o f f e n s e s were committed.

Defendant h i m s e l f i n h i s r e q u e s t e d i n s t r u c t i o n s s t a t e d t h a t

"Every man i s presumed t o be s a n e , t h a t i s , t o be w i t h o u t

mental d i s e a s e o r d e f e c t       * * *     ."    The presumption of s a n i t y

d i d n o t s h i f t t o d e f e n d a n t t h e burden of d i s p r o v i n g a f a c t

necessary t o c o n s t i t u t e t h e crime charged.

        " * * * To r e c o g n i z e a t a l l a m i t i g a t i n g
        circumstance does n o t r e q u i r e t h e S t a t e t o
        p r o v e i t s n o n e x i s t e n c e i n each c a s e i n which
        the f a c t i s put i n issue * * *                  .
        " * * * Proof of t h e n o n e x i s t e n c e of a l l
        a f f i r m a t i v e d e f e n s e s h a s n e v e r been c o n s t i -
        t u t i o n a l l y r e q u i r e d * * *." P a t t e r s o n v .
        N e w York, 432 U.S. 209, 210.

        The s e c t i o n 95-502,diminished c a p a c i t y d e f e n s e , i s an

affirmative defense.                   S e c t i o n 94-2-103(6),        R.C.M.       1947.      To

r e b u t t h e p r e s u m p t i o n s of s a n i t y and c a p a b i l i t y of forming

a p u r p o s e f u l o r knowing i n t e n t , a d e f e n d a n t may a d m i t e v i -

dence r e l e v a n t t o "       * * *     p r o v e t h a t he d i d n o t have a

p a r t i c u l a r s t a t e of mind which i s a n e s s e n t i a l e l e m e n t of

t h e o f f e n s e charged.      I'    S e c t i o n 95-503 ( b ) ( 2 ) , R.C.M.       1947.

These s e c t i o n s do n o t d e f i n e t h e s t a n d a r d of proof n e c e s s a r y

t o e s t a b l i s h t h i s a f f i r m a t i v e d e f e n s e , and n e i t h e r s e c t i o n

95-502 nor s e c t i o n 9 5 - 5 0 3 ( b ) ( 2 ) h a s been i n t e r p r e t e d by t h i s

Court.       W h o l d t h a t , t o p r o v e a s e c t i o n 95-502 d e f e n s e , a
              e

d e f e n d a n t must p r o v e by a p r e p o n d e r a n c e of t h e e v i d e n c e t h a t

h e l a c k e d t h e a b i l i t y , due t o m e n t a l d i s e a s e o r d e f e c t , t o

form t h a t c r i m i n a l m e n t a l s t a t e which i s d e f i n e d by s t a t u t e

a s a n e l e m e n t of t h e c r i m e w i t h which h e i s c h a r g e d .
         P l a c i n g on a defendant t h e burden of proving t h e

diminished capacity defense does n o t offend                               " * * * 'some
p r i n c i p l e o f j u s t i c e s o r o o t e d i n t h e t r a d i t i o n s and con-

s c i e n c e o f o u r p e o p l e a s t o b e r a n k e d as f u n d a m e n t a l . '         * *
*"      Speiser v. Randall,               ( 1 9 5 8 ) , 357 U.S. 513, 523, 78 S . C t .

1332, 2 L. Ed. 2d 1460.                   S e v e r a l j u r i s d i c t i o n s do n o t e v e n

allow diminished capacity a s an a f f i r m a t i v e defense.                              See,

S t a t e v . Doss,       ( 1 9 7 7 ) , 1 1 6 A r i z . 1 5 6 , 568 P.2d 1054; B e t h e a

v. United S t a t e s ,        (App.D.C.        1 9 7 6 ) , 365 A.2d 64; c a s e s c o l -

l e c t e d i n 22 ALR3d 1228, 1235-1238.                       Indeed, i n t h e s o l e

o p i n i o n i n which t h e Supreme C o u r t c o n s i d e r e d w h e t h e r a

t r i a l c o u r t must i n s t r u c t j u r o r s t h a t t h e y s h o u l d c o n s i d e r

e v i d e n c e of d i m i n i s h e d c a p a c i t y , t h e C o u r t h e l d t h a t t h i s

was a m a t t e r o f p e c u l i a r l y l o c a l c o n c e r n e n t r u s t e d t o t h e

local courts.

        " * * * For t h i s C o u r t t o f o r c e t h e D i s t r i c t
        o f Columbia t o a d o p t s u c h a [ d i m i n i s h e d
        capacity] requirement f o r criminal trials
        would i n v o l v e a f u n d a m e n t a l c h a n g e i n t h e
        common law t h e o r y o f r e s p o n s i b i l i t y . "
        F i s h e r v . U n i t e d S t a t e s , ( 1 9 4 6 ) , 328 U.S.
463, 476, 66 S. Ct. 1318. 90 L.ed. 1382.
        (Bracketed m a t e r i a l added.)

        Because p s y c h i a t r i c e v a l u a t i o n a s t o s u b t l e g r a d a t i o n s

o f m e n t a l i m p a i r m e n t i s h i g h l y s u b j e c t i v e and n o t w i t h i n t h e

common e x p e r i e n c e of t h e layman j u r o r ,             t h e S t a t e may i n

f a i r n e s s r e q u i r e a defendant t o convince t h e jury of h i s

d i m i n i s h e d c a p a c i t y by a p r e p o n d e r a n c e o f t h e e v i d e n c e .

        The f a c t t h a t p s y c h i a t r y i s a d e v e l o p i n g a n d , a t p r e -

s e n t , i n e x a c t s c i e n c e h a s l o n g b e e n n o t e d by t h e c o u r t s .

S e e , Greenwood v . U n i t e d S t a t e s ,          ( 1 9 5 6 ) , 350 U.S. 366, 76
S. Ct. 410, 100 L.ed.            412; W a r h l i c h v . A r i z o n a ,     (9th C i r .

1 9 7 3 ) , 479 F.2d 1137; B e t h e a v . U n i t e d S t a t e s , s u p r a .
         "The s c i e n c e of p s y c h i a t r y i s a t most a n
         e d u c a t e d g u e s s a s t o t h e c e r t a i n t y of human
         b e h a v i o r , which c a n n o t be p r e d i c t e d w i t h
         any a b s o l u t e n e s s . * * * " P e o p l e v . Del
         G u i d i c e , ( 1 9 7 3 ) , 345 N.Y.S.2d 341, 344.

I n r e j e c t i n g t h e d i m i n i s h e d c a p a c i t y d e f e n s e , c o u r t s have

a l s o compared d i m i n i s h e d c a p a c i t y w i t h o t h e r d e f e n s e s and

noted :

         "* * *       u n l i k e t h e n o t i o n of p a r t i a l o r
        r e l a t i v e i n s a n i t y , c o n d i t i o n s such a s i n t o x i -
        c a t i o n , medication, epilepsy, infancy, o r
        s e n i l i t y a r e , i n varying degrees, s u s c e p t i b l e
        t o q u a n t i f i c a t i o n o r o b j e c t i v e demonstration,
        and t o l a y u n d e r s t a n d i n g . * * * " Bethea v.
        United S t a t e s , 365 A.2d 8 8 .

See, Wahlrich v. A r i z o n a , s u p r a ; S t a t e v . Doss, s u p r a .

        The myriad problems w i t h a l l o w i n g t h e i n t r o d u c t i o n of

p s y c h i a t r i c testimony t o determine c r i m i n a l r e s p o n s i b i l i t y

a r e discussed i n Ennis               &    Litwack, P y s c h i a t r y - t h e P r e -
                                                                          and -

sumption - E x p e r t i s e :
         of                                 F l i p p i n g Coins - -e Courtroom, 62
                                                                  i n th

C a l . L.Rev.       693, 737 ( 1 9 7 4 ) .

        D e s p i t e t h e p o t e n t i a l problems of proof i n a l l o w i n g t h e

d i m i n i s h e d c a p a c i t y a f f i r m a t i v e d e f e n s e , and d e s p i t e t h e

f a c t t h a t a s t a t e v e r y l i k e l y i s n o t c o n s t i t u t i o n a l l y re-

q u i r e d t o even a l l o w d i m i n i s h e d c a p a c i t y a s a n a f f i r m a t i v e

d e f e n s e , Montana d o e s a l l o w t h e d e f e n s e .          While t h e Montana

l e g i s l a t u r e was w i l l i n g t o r e c o g n i z e d i m i n i s h e d c a p a c i t y :

        " * * * a s an exculpatory * * * circumstance
        a f f e c t i n g t h e degree of c u l p a b i l i t y * * * it
        was w i l l i n g t o d o s o o n l y i f t h e f a c t s making
        o u t t h e d e f e n s e were e s t a b l i s h e d by t h e de-
        fendant with s u f f i c i e n t certainty.                The S t a t e
        was i t s e l f u n w i l l i n g t o u n d e r t a k e t o e s t a b l i s h
        t h e a b s e n c e of t h o s e f a c t s beyond r e a s o n a b l e
        d o u b t , p e r h a p s f e a r i n g t h a t proof would be
        t o o d i f f i c u l t and t h a t t o o many p e r s o n s de-
        s e r v i n g t r e a t m e n t a s m u r d e r e r s would e s c a p e
        t h a t punishment i f t h e e v i d e n c e need merely
        r a i s e a r e a s o n a b l e d o u b t a b o u t t h e defend-
                                                        .
        a n t ' s [diminished c a p a c i t y ] * * * " P a t t e r s o n
        v . New York, 432 U . S . 207.
        I n t h i s c a s e , t h e S t a t e m e t i c u l o u s l y proved t h e f a c t s

c o n s t i t u t i n g t h e d e l i b e r a t e homicide and a g g r a v a t e d kidnap-

p i n g c r i m e s beyond any r e a s o n a b l e d o u b t , based on a l l t h e

e v i d e n c e i n c l u d i n g t h e e v i d e n c e of d e f e n d a n t ' s a l l e g e d

mental d i s e a s e o r d e f e c t .         The S t a t e , c o n s i s t e n t w i t h t h e

Leland and R i v e r a c a s e s , c o u l d t h e n c o n s t i t u t i o n a l l y r e f u s e

t o s u s t a i n t h e a f f i r m a t i v e d e f e n s e of d i m i n i s h e d c a p a c i t y

u n l e s s d e f e n d a n t proved t h a t d e f e n s e by a p r e p o n d e r a n c e of

t h e evidence.

        The i n s t r u c t i o n s g i v e n by t h e c o u r t c l e a r l y r e q u i r e d

t h e S t a t e t o p r o v e e v e r y e l e m e n t of t h e o f f e n s e s c h a r g e d

beyond a r e a s o n a b l e d o u b t and more t h a n gave d e f e n d a n t t h e

b e n e f i t of Montana law on t h e d i m i n i s h e d c a p a c i t y d e f e n s e

burden of p r o o f .          I n I n s t r u c t i o n 53 t h e j u r o r s were t o l d

t h a t , before considering t h e diminished capacity defense,

t h e y were t o      " * * * f i r s t d e t e r m i n e from t h e e v i d e n c e i n
t h e c a s e beyond a r e a s o n a b l e d o u b t whether t h e d e f e n d a n t d i d

do t h e a c t s c h a r g e d a g a i n s t him i n t h e I n f o r m a t i o n . "         The

c o u r t separately i n s t r u c t e d t h e jury t h a t t o f i n d defendant

g u i l t y of any o f t h e o f f e n s e s c h a r g e d , t h e y must f i r s t f i n d

t h a t defendant         " * * * committed t h e a c t o r a c t s c h a r g e d
v o l u n t a r i l y , w h i l e h a v i n g w i t h r e g a r d t o e a c h e l e m e n t con-

t a i n e d i n t h e law d e f i n i n g t h e o f f e n s e o n e of t h e m e n t a l

s t a t e s contained i n t h e s a i d d e f i n i t i o n " .            (Instruction 29.)

The c o u r t i n s t r u c t e d t h e j u r y t h a t o n l y i f i t found beyond a

r e a s o n a b l e d o u b t t h a t d e f e n d a n t d i d any of t h e a c t s c h a r g e d

a g a i n s t him i n t h e I n f o r m a t i o n s h o u l d t h e y t h e n c o n s i d e r

"whether o r n o t h e c o u l d have had t h e r e q u i s i t e m e n t a l s t a t e

f o r t h e a c t o r a c t s which you have found he committed."

( I n s t r u c t i o n 53.)
        ~ l t h o u g h h e c o u r t i n I n s t r u c t i o n 53 i n s t r u c t e d t h e
                       t

j u r y a s t o d e f e n d a n t ' s burden of proof f o r h i s l e g a l i n -

s a n i t y d e f e n s e , nowhere i n t h e i n s t r u c t i o n i t s e l f d i d t h e

c o u r t s p e c i f i c a l l y i n s t r u c t t h e j u r y a s t o what burden of

proof d e f e n d a n t had t o s a t i s f y t o e s t a b l i s h t h a t h e c o u l d

n o t form a m e n t a l s t a t e o f " p u r p o s e l y " o r "knowingly" due t o

mental d i s e a s e o r d e f e c t ( t h e diminished c a p a c i t y d e f e n s e ) .

I t i s w e l l e s t a b l i s h e d , however, t h a t " *          * *    a single instruc-

t i o n i s n o t viewed i n a r t i f i c i a l i s o l a t i o n , b u t must be

viewed i n t h e c o n t e x t of t h e o v e r a l l c h a r g e . "           Cupp v .

Naughten,        ( 1 9 7 3 ) , 4 1 4 U.S. 1 4 1 , 146-47,       94 S. Ct. 396, 38 L

Ed 2d 368.          I f a l l t h e i n s t r u c t i o n s c o n s i d e r e d a s a whole

f a i r l y and a c c u r a t e l y p r e s e n t t h e c a s e t o t h e j u r y , t h e f a c t

t h a t one i n s t r u c t i o n , standing alone, i s n o t a s f u l l a s it

might have been i s n o t r e v e r s i b l e e r r o r .              S t a t e v . Brooks,

( 1 9 6 7 ) , 150 Mont. 399, 436 P.2d 91.                      Instruction 1 i n t h i s

c a s e made t h e j u r y aware of t h i s r u l e of law.                     " * * * you
a r e t o c o n s i d e r a l l of t h e i n s t r u c t i o n s a s a whole, and a r e

t o regard each i n t h e l i g h t of a l l t h e o t h e r s . "

        The i n s t r u c t i o n s i n t h i s c a s e , when c o n s i d e r e d a s a

whole, imposed a more l e n i e n t burden of proof on d e f e n d a n t

t h a n Montana law p r o v i d e d , b e c a u s e t h e i n s t r u c t i o n s i m p r e s s e d

upon t h e j u r y t h a t d e f e n d a n t had s u c c e s s f u l l y e s t a b l i s h e d

h i s diminished capacity defense i f , a f t e r considering a l l

t h e evidence i n t h e case, t h e jurors e n t e r t a i n e d a reasonable

d o u b t as t o whether d e f e n d a n t s u f f e r e d from m e n t a l d i s e a s e

o r d e f e c t which p r e v e n t e d him from forming a p u r p o s e f u l o r

knowing s t a t e of mind w i t h r e s p e c t t o t h e o f f e n s e s c h a r g e d .

                  "A p e r s o n t o be g u i l t y of any of t h e
        o f f e n s e s c h a r g e d i n any of t h e s e v e n c o u n t s
        c h a r g e d i n t h e I n f o r m a t i o n must have committed
        t h e a c t o r a c t s c h a r g e d v o l u n t a r i l y , w h i l e having
        w i t h r e g a r d t o e a c h e l e m e n t c o n t a i n e d i n t h e law
        d e f i n i n g t h e o f f e n s e o n e of t h e m e n t a l s t a t e s
        contained i n s a i d d e f i n i t i o n . "            ( I n s t r u c t i o n 29)
                  " * * * I n order t o convict t h e defendant
        of t h e o f f e n s e c h a r g e d i n any of s a i d c o u n t s
        a l l of t h e m a t e r i a l a l l e g a t i o n s contained i n
        t h a t p a r t i c u l a r c o u n t must be proved beyond a
        r e a s o n a b l e d o u b t * * *."      (Instruction 6)

                  "Reasonable d o u b t i s * * * t h a t s t a t e of
        t h e c a s e which, a f t e r t h e e n t i r e comparison and
        c o n s i d e r a t i o n of a l l t h e e v i d e n c e , l e a v e s t h e
        minds o f t h e j u r o r s i n t h a t c o n d i t i o n t h a t t h e y
        cannot say they f e e l an abiding conviction t o a
        moral c e r t a i n t y of t h e t r u t h of t h e c h a r g e . "
         (Instruction 7)

        The i n s t r u c t i o n s which were g i v e n t o t h e j u r y i n t h i s

c a s e n o t o n l y p r o t e c t e d d e f e n d a n t w i t h i n t h e ambit of Montana
law, b u t i n d e e d p o s i t e d a more l i b e r a l burden of proof t h a n

t h a t t o which d e f e n d a n t was e n t i t l e d .          Not o n l y d i d t h e
i n s t r u c t i o n s n o t s h i f t t o d e f e n d a n t t h e burden of d i s p r o v i n g

any e l e m e n t of t h e o f f e n s e s c h a r g e d , b u t t h e i n s t r u c t i o n s ,

when r e a d t o g e t h e r , a l s o r e q u i r e d d e f e n d a n t t o e s t a b l i s h h i s
d i m i n i s h e d c a p a c i t y m e r e l y by r a i s i n g a r e a s o n a b l e d o u b t ,

r a t h e r t h a n by proof by a p r e p o n d e r a n c e of t h e e v i d e n c e .

        I n summary, w e have examined a l l t h e s p e c i f i c a t i o n s of

e r r o r r a i s e d by d e f e n d a n t and f i n d no r e v e r s i b l e e r r o r .            We

have f u r t h e r c o n s i d e r e d t h i s c a s e i n l i g h t of P a t t e r s o n v .

N e w York, s u p r a , i n a c c o r d a n c e w i t h t h e mandate of t h e

United S t a t e s Supreme C o u r t on remand, and f i n d no e r r o r .
        The judgment of c o n v i c t i o n and t h e s e n t e n c e of d e a t h

a r e affirmed.

                                                        %A  Chief J fts t i c e


W e Concur:




                                                                    I d i s s e n t and w i l l f i l e a
                                                                    written dissent shortly.


                                                                    Justice